              Case 20-12841-MFW                 Doc 466        Filed 12/07/20         Page 1 of 103




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                               Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.,1                                   Case No. 20-12841 (MFW)

                                Debtors.                             (Jointly Administered)


          GLOBAL NOTES, RESERVATIONS OF RIGHTS, AND STATEMENTS
         OF LIMITATIONS, METHODOLOGY, AND DISCLAIMERS REGARDING
            THE DEBTORS’ SCHEDULES OF ASSETS AND LIABILITIES AND
                     STATEMENTS OF FINANCIAL AFFAIRS

        The above-captioned debtors and debtors in possession (collectively, the “Debtors”) are
filing their respective Schedules of Assets and Liabilities (the “Schedules”) and Statements of
Financial Affairs (the “Statements” and together with the Schedules, the “Schedules and
Statements”) in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) pursuant to section 521 of title 11 of the United States Code, 11 U.S.C.
§§ 101 et seq. (the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of Bankruptcy
Procedure (the “Bankruptcy Rules”).

        Brian Gleason has signed each set of the Schedules and Statements. Mr. Gleason serves
as the Chief Restructuring Officer for each of the Debtors and is an authorized signatory for each
of the Debtors with respect to the Schedules and Statements. In reviewing and signing the
Schedules and Statements, Mr. Gleason has necessarily relied upon the efforts, statements, and
representations of various personnel of the Debtors and the Debtors’ legal and financial advisors.
Given the scale of the Debtors’ business and the complexity of the Debtors’ records, Mr. Gleason
has not (and could not have) personally verified the accuracy of each statement and representation
contained in the Schedules and Statements, including, without limitation, statements and
representations concerning amounts owed to creditors, the classification of such amounts, and
creditor addresses.

        The Debtors’ management team prepared the Schedules and Statements with the assistance
of the Debtors’ financial and legal advisors and other professionals. The Schedules and Statements
are unaudited and subject to potential amendment or supplementation. In preparing the Schedules
and Statements, the Debtors relied on financial data derived from the Debtors’ books and records
that was available at the time of preparation. The Debtors have made every reasonable effort to
ensure that the Schedules and Statements are as accurate and complete as possible under the

1
    The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
    of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
    federal tax identification numbers is not provided herein. A complete list of such information may be obtained
    on the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the
    debtor entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach,
    FL 33442.
            Case 20-12841-MFW           Doc 466      Filed 12/07/20     Page 2 of 103




circumstances and based upon such information as was available at the time of preparation.
Inadvertent errors or omissions may exist, and subsequent receipt or discovery of information or
further review and analysis of the Debtors’ books and records or other information may result in
changes or updates to information contained in the Schedules and Statements. The Debtors reserve
the right to update, amend, or supplement the Schedules and Statements from time to time, in all
respects, as may be necessary or appropriate. The Debtors, on behalf of themselves, their officers,
employees, advisors, and other agents, disclaim any liability to any third party arising out of or
related to the information contained in the Schedules and Statements and otherwise reserve all
rights with respect to the Schedules and Statements.

                          Global Notes and Overview of Methodology

       1.      Description of Cases. On November 9, 2020 (the “Petition Date”), each of the
Debtors filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code. The Debtors
are operating their businesses and managing their property as debtors in possession pursuant to
sections 1107(a) and 1108 of the Bankruptcy Code. On November 10, 2020, the Court entered the
Order Authorizing and Directing the Joint Administration of the Debtors’ Chapter 11 Cases for
Procedural Purposes Only [Docket No. 37]. Notwithstanding the joint administration of the
Debtors’ cases for procedural purposes, each Debtor has filed its own set of Schedules and
Statements. On November 18, 2020, the United States Trustee for the District of Delaware
appointed an official committee of unsecured creditors pursuant to section 1102 of the Bankruptcy
Code.

       2.      Global Notes Control. These Global Notes, Reservations of Rights, and
Statements of Limitations, Methodology, and Disclaimers Regarding the Debtors’ Schedules of
Assets and Liabilities and Statements of Financial Affairs (the “Global Notes”) pertain to, are
incorporated by reference in, and comprise an integral part of all of the Schedules and Statements.
The Global Notes should be referred to and referenced in connection with any review of the
Schedules and Statements. In the event that the Schedules and Statements conflict with these
Global Notes, these Global Notes shall control.

        The fact that the Debtors have prepared a Global Note with respect to a particular Schedule
or Statement, or a particular part or item therein, and not as to others, does not reflect and should
not be interpreted as a decision by the Debtors to exclude the applicability of such Global Note to
any or all of the remaining Schedules or Statements, or other parts or items therein, as appropriate.
Disclosure of information in one Schedule, one Statement, or an exhibit or attachment thereto,
even if incorrectly placed, shall be deemed to be disclosed in the correct Schedule, Statement,
exhibit, or attachment, as the case may be.

        3.      Basis of Presentation. The Schedules and Statements are unaudited and do not
purport to be financial statements prepared in accordance with generally accepted accounting
principles in the United States of America (“GAAP”), nor were they reconciled with the Debtors’
financial statements. These Schedules and Statements represent a good faith attempt to comply
with the requirements of the Bankruptcy Code and Bankruptcy Rules using commercially
reasonable efforts and resources available and are subject to further review and potential
adjustment.



                                                 2
             Case 20-12841-MFW           Doc 466       Filed 12/07/20     Page 3 of 103




        The Debtors used reasonable efforts to attribute the assets and liabilities, certain required
financial information, and various cash disbursements to each particular Debtor entity. Because
the Debtors’ accounting systems, policies, and practices were developed for consolidated reporting
purposes rather than for reporting by legal entity, it is possible that not all assets and liabilities
have been recorded with the correct legal entity on the Schedules and Statements. Accordingly,
the Debtors reserve all rights to supplement and amend the Schedules and Statements in this regard,
including with respect to reallocation of assets or liabilities to any particular entity.

        4.      Reporting Date. Unless otherwise noted herein or in the Schedules and
Statements, all asset values (other than for cash holdings and deposits) contained in the Schedules
and Statements and herein are as of October 31, 2020. Values of cash holdings and deposits are
as of the Petition Date. In addition, the values of most prepayments are as of October 31, 2020,
but the values for professional retainers are as of the Petition Date. Furthermore, the values of the
Debtors’ liabilities are as of the Petition Date; however, certain liability values have been adjusted
for authorized payments made under the First Day Orders (as defined below).

        5.      Reservation of Rights. The Debtors and their advisors who assisted in the
preparation of the Schedules and Statements do not guarantee or warrant the accuracy or
completeness of the data that is provided herein and shall not be liable for any loss or injury arising
out of or caused in whole or in part by errors or omissions, negligent or otherwise, in preparing,
collecting, reporting, or communicating the information contained herein. The Debtors and their
advisors do not have an obligation to update, modify, revise, or re-categorize the information
provided herein, or to notify any third party upon such revisions. In no event shall the Debtors or
their advisors be liable to any third party for any direct, indirect, incidental, consequential, or other
damages (including, but not limited to, damages arising from the disallowance of a potential claim
against a Debtor or damages to business reputation, lost business or lost profits), whether
foreseeable or not and however caused, even if the Debtors or their advisors are advised of the
possibility of such damages. The Debtors reserve all rights to amend and/or supplement the
Schedules and Statements from time to time as is necessary and appropriate.

       The failure to designate a claim in the Schedules and Statements as “contingent,”
“unliquidated,” or “disputed” does not constitute an admission by the Debtors that such claim or
amount is not “contingent,” “unliquidated,” or “disputed.” The Debtors reserve their rights to
dispute, or to assert offsets or defenses to, any claim reflected on the Schedules or Statements on
any grounds, including, but not limited to, amount, liability, priority, status, or classification, or to
otherwise subsequently designate any claim as “contingent,” “unliquidated,” or “disputed.” The
Debtors reserve all of their rights to amend the Schedules and Statements as necessary and
appropriate, including, but not limited to, with respect to claim description and designation.

        The Debtors have made commercially reasonable efforts to correctly characterize, classify,
categorize or designate certain claims, assets, executory contracts, among other items reported in
the Schedules and Statements. Nevertheless, the Debtors may have improperly characterized,
classified, categorized, or designated certain items. The listing of a claim on Schedule D as
“secured,” on Schedule E/F (Part 1) as “priority,” on Schedule E/F (Part 2) as “nonpriority” or the
listing of a contract or lease on Schedule G as “executory” or “unexpired” does not constitute an
admission by the Debtors as to the legal rights of the claimant or a waiver of the Debtors’ rights to
re-characterize or re-classify such claim or contract pursuant to an amendment to the Schedules, a


                                                   3
            Case 20-12841-MFW           Doc 466      Filed 12/07/20     Page 4 of 103




claim objection, or otherwise. The Debtors thus reserve all of their rights to recharacterize,
reclassify, recategorize, or re-designate items reported in the Schedules and Statements at a later
time as necessary or appropriate as additional information becomes available.

        The Debtors’ accounting system was designed and maintained to manage the consolidated
treasury and cash management systems of the Debtors, as well as report the Debtors’ financial
results on a consolidated basis. Additionally, the Debtors’ accounting and finance staff were
trained to follow procedures consistent with these primary objectives. Accordingly, neither the
Debtors nor their advisors can ensure that transactions recorded in the Debtors’ books and records
with respect to one Debtor do not inadvertently reflect activity of another Debtor.

        Any specific reservation of rights contained elsewhere in the Global Notes does not limit
in any respect the foregoing general reservation of rights.

        6.      Valuation. It would be prohibitively expensive, unduly burdensome, and an
inefficient use of estate assets for the Debtors to obtain current market valuations of all of their
assets. Accordingly, unless otherwise indicated, the Schedules and Statements reflect net book
values as of October 31, 2020. Cash is reported based on the balances of the Debtors’ bank
accounts as of the Petition Date. Amounts ultimately realized may vary from net book value (or
whatever value was ascribed) and such variance may be material. Accordingly, the Debtors
reserve all of their rights to amend or adjust the value of each asset set forth herein. In addition,
the amounts shown for total liabilities exclude items identified as “unknown” or “undetermined”
and, thus, ultimate liabilities may differ materially from those stated in the Schedules and
Statements. In some instances, the Debtors have used estimates where actual data was not
available. The Debtors have not hired a third party to value their assets for purposes of completing
the Schedules and Statements.

       7.      Currency. All amounts shown in the Schedules and Statements are in U.S. Dollars.

       8.       Quantification of Claims. Amounts that were not readily quantifiable by the
Debtors are reported as “undetermined,” “unknown,” or “N/A” and any such designation is not
intended to reflect the magnitude or materiality of any claim.

        9.      Claims Paid Pursuant to Court Orders. Pursuant to several motions filed on the
Petition Date (the “First Day Motions”), the Debtors sought authority to pay certain outstanding
prepetition payables pursuant to court order. The Bankruptcy Court entered certain orders
authorizing the Debtors to pay certain of the outstanding prepetition payables it sought to pay
under the First Day Motions (the “First Day Orders”). Consequently, certain prepetition fixed,
liquidated, and undisputed unsecured claims, including, but not limited to, certain claims for
employee wages that had accrued in the 180 days prior to the Petition Date, have been paid
following the Petition Date. Where and to the extent these claims have been satisfied or are
anticipated to be satisfied, they may not be listed in the Schedules and Statements. To the extent
the Debtors later pay any amount of the claims listed in the Schedules and Statements pursuant to
any orders entered by the Bankruptcy Court, the Debtors reserve all rights to amend or supplement
the Schedules and Statements as is necessary or appropriate.




                                                 4
            Case 20-12841-MFW           Doc 466      Filed 12/07/20     Page 5 of 103




         10.     Prepetition and Postpetition Liabilities. The Debtors have sought to allocate
liabilities between the prepetition and postpetition periods based on the information and research
conducted in connection with the preparation of the Schedules and Statements. As additional
information becomes available and further research is conducted, the allocation of liabilities
between the prepetition and postpetition periods may change. Accordingly, the Debtors reserve
all of their rights to amend, supplement, or otherwise modify the Schedules and Statements as is
necessary or appropriate.

        11.     Agreements with Members. The Debtor counterparty on all agreements with the
Debtors’ members and other customers, including membership agreements and other agreements
for recurring services, such as personal training services, is YouFit Health Clubs, LLC. All such
agreements are property of YouFit Health Clubs, LLC and the payment obligations arising
thereunder, which are primarily, but not exclusively, for monthly membership fees, are owed to
YouFit Health Clubs, LLC. The payments received from members and other customers under
such agreements, the cash proceeds of other transactions with members or other customers,
including, without limitation, point-of-service cash sales at the Debtors’ clubs of saleable
inventory owned by YouFit Health Clubs, LLC, and all other such revenues and proceeds are
property of YouFit Health Clubs, LLC.

        12.     Club-Level Entities. The Debtors operate their clubs at leased locations and do
not own any real property except for leasehold interests held by those of the Debtors that are the
lessees under such leases. Generally, each of the Debtors’ clubs has a corresponding legal entity
that serves as the lessee under the lease pertaining to the location of the club. While such club-
level Debtor entities are liable for rents and other obligations under the leases, the funds actually
used by the Debtors to satisfy such obligations, along with any other monetary obligations incurred
at the club level, are supplied by YouFit Health Clubs, LLC. The club-level Debtor entities store
and use certain business equipment, all of which is owned by YouFit Health Clubs, LLC, at the
Debtors’ clubs pursuant to intercompany equipment licensing agreements, and use the YouFit
mark and other intellectual property, held by YouFit, LLC, pursuant to intercompany licensing
agreements.

        13.     Intercompany Transactions. As is more fully set forth in the Motion of the
Debtors for Entry of Interim and Final Orders (A) Authorizing the Maintenance of Bank Accounts
and Continued Use of Existing Business Forms and Checks, (B) Authorizing the Continued Use of
Cash Management System, (C) Waiving Certain Investment and Deposit Guidelines, and
(D) Granting Administrative Expense Status to Postpetition Intercompany Claims [Docket No. 15]
(the “Cash Management Motion”), in the ordinary course of business, the Debtors maintain
business relationships among each other that give rise to certain intercompany transactions,
including, for example, cash sweeps and intercompany loans that occur as part of the daily
operation of the Debtors’ cash management system, as well as payments on account of the
obligations of YouFit Health Clubs, LLC to the club-level Debtor entities for rents and other such
club-level obligations. Due to historical accounting practices whereby the Debtors, for accounting,
reporting, and monitoring purposes only, accounted for revenues at the club level, the Debtors
have been unable to ascertain the precise amount of intercompany receivables and payables as of
the Petition Date. The listing of any intercompany payables and receivables, even with
undetermined amounts, on Schedules A/B or Schedules E/F, as the case may be, is not and should
not be construed as an admission of the characterization of any balances between or among the


                                                 5
             Case 20-12841-MFW           Doc 466       Filed 12/07/20     Page 6 of 103




Debtors as debt, equity, or otherwise. For the avoidance of doubt, the Debtors reserve all rights,
claims, and defenses in connection with any and all intercompany receivables and payables,
including with respect to the amounts and characterization of any intercompany claims.

        14.     Setoffs. The claims of individual creditors for, among other things, goods, products,
services or taxes are listed as the amounts entered on the Debtors’ books and records and may not
reflect credits, allowances or other adjustments due from such creditors to the Debtors. The
Debtors reserve all of their rights regarding such credits, allowances, or other adjustments.

        15.     Property and Equipment. Nothing in the Schedules or Statements, including,
without limitation, the failure to list leased property or equipment as owned property or equipment
or vice-versa, constitutes, or shall be construed as, an admission as to the determination of legal
status of any lease, including whether any lease is a true lease or financing arrangement, and the
Debtors reserve all their rights with respect to such issues.

        16.     Exclusions. The Debtors believe that they have identified, but did not necessarily
value, all material categories of assets and liabilities in the Schedules and Statements. The Debtors
have excluded certain categories of assets, tax accruals, and liabilities from the Schedules and
Statements, including employee benefit accruals, accrued accounts payable, and deferred gains.
The Debtors also have excluded potential rejection damage claims of counterparties to executory
contracts and unexpired leases that may be rejected, to the extent such damage claims may exist.
In addition, certain immaterial assets and liabilities may have been excluded.

         17.     Causes of Action. The Debtors, despite their reasonable efforts, may not have
listed all of their causes of action or potential causes of action against third parties as assets in the
Schedules and Statements, including, without limitation, causes of action arising under the
provisions of chapter 5 of the Bankruptcy Code and any other relevant nonbankruptcy laws to
recover assets or avoid transfers. The Debtors reserve all of their rights with respect to any causes
of action they may have, whether arising before, on, or after the Petition Date, in contract or in tort,
at law or in equity, or pursuant to any other theory of law, and neither these Global Notes nor the
Schedules and Statements shall be deemed a waiver of any such causes of action.

        18.     Insiders. For purposes of the Schedules and Statements, the Debtors defined
“insiders” in accordance with the provisions of section 101(31) of the Bankruptcy Code. Persons
listed as “insiders” have been included for informational purposes only, however, and the
designation of such persons as “insiders” on the Schedules and Statements does not constitute, and
should not be construed as, an admission that such persons constitute insiders within the meaning
of section 101(31) of the Bankruptcy Code. Moreover, these Global Notes and the Schedules and
Statements do not take any position with respect to: (a) any person’s influence over the control of
the Debtors; (b) the management responsibilities or functions of any such person; (c) the decision
making or corporate authority of any such person; or (d) whether the Debtors or any person who
may have had control over the Debtors could successfully argue that such person is not an “insider”
under applicable law or with respect to any theories of liability or for any other purpose.

         19.    Litigation. Certain litigation reflected as claims against one of the Debtors may
relate to any of the other Debtors. The Debtors have made reasonable efforts to accurately record
such claims in the Schedules and Statements of the Debtors against whom such claims lie.


                                                   6
            Case 20-12841-MFW           Doc 466       Filed 12/07/20    Page 7 of 103




         20.   Guarantees and Other Secondary Liability Claims. The Debtors have exercised
reasonable efforts to locate and identify guarantors, co-obligors, or other secondarily-liable parties
under executory contracts, unexpired leases, secured financing agreements, and other such
arrangements or agreements. Where such guarantors or co-obligors have been identified, the
Debtors have included them in the relevant Schedules D, E/F, G and/or H for the applicable
Debtor. The Debtors may have inadvertently omitted certain guarantees or other secondary
liability embedded in their contractual agreements.

        21.    Totals. All totals that are included in the Schedules and Statements represent totals
of known amounts only and do not include any undetermined amounts. To the extent there are
unknown or otherwise undetermined amounts, the actual total may be materially different than the
listed total. Due to unliquidated, contingent and/or disputed claims, summary statistics in the
Schedules and Statements may significantly understate the Debtors’ liabilities.

        22.     Intellectual Property Rights. The exclusion of any intellectual property shall not
be construed as an admission that such intellectual property rights have been abandoned,
terminated, assigned, expired by their terms, or otherwise transferred pursuant to a sale,
acquisition, or other transaction.

        23.    Confidentiality. There may be instances in the Schedules and Statements where
the Debtors deemed it necessary and appropriate to omit from the public record information such
as individuals’ names and addresses. Typically, the Debtors have used this approach because of
an agreement between the Debtors and a third party, concerns of confidentiality and protection of
sensitive commercial information, and concerns for the privacy of individuals. In particular,
addresses of members and other customers of the Debtors are generally not included in the
Schedules and Statements.

        24.     Accuracy. The financial information disclosed herein was not prepared in
accordance with GAAP, federal or state securities laws, or other applicable nonbankruptcy law or
in lieu of complying with any periodic reporting requirements thereunder. Persons and entities
trading in or otherwise purchasing, selling, or transferring the claims against the Debtors should
evaluate this financial information in light of the purposes for which it was prepared. The Debtors
are not liable for and undertake no responsibility to indicate variations from securities laws.

                    Specific Notes to the Schedules of Assets and Liabilities

Classifications of Claims

        Listing a claim on Schedule D as “secured,” or on Schedule E/F as “priority” or
“nonpriority,” or a contract or lease on Schedule G as “executory” or “unexpired,” does not, in
each case, constitute an admission by the Debtors of the legal rights of the claimant or the legal
status of such claim or contract, or a waiver of the Debtors’ right to recharacterize or reclassify
such claim or contract.

Summary of Assets and Liabilities

       For financial reporting purposes, the Debtors ordinarily prepare consolidated financial
statements in accordance with GAAP. The Schedules reflect the assets and liabilities of each


                                                  7
             Case 20-12841-MFW           Doc 466       Filed 12/07/20     Page 8 of 103




Debtor on a nonconsolidated basis, except where otherwise indicated. Accordingly, the totals
listed in the Schedules will likely differ, at times materially, from the consolidated financial reports
prepared by the Debtors for financial reporting purposes or otherwise, which may reflect
consolidation, elimination and step-up in basis adjustments to the financial statements.

Schedule A/B

        As noted above, despite commercially reasonable efforts to identify all known assets, the
Debtors may not have listed all of its causes of action or potential causes of action against third
parties as assets in the Schedules and Statements, including, but not limited to, causes of action
arising under the Bankruptcy Code or any other applicable laws to recover assets or avoid transfers.

        Part 1, Item 3

        As is more fully set forth in the Cash Management Motion, the Debtors maintain
approximately thirteen (13) bank accounts and utilize a cash management system in the ordinary
course of business to efficiently collect, concentrate, and disburse funds generated by their
operations. The account holder for six (6) of the Debtors’ bank accounts is YouFit Health Clubs,
LLC, while other Debtor entities are the account holders for the remaining seven (7) bank accounts.
The Debtors have listed each bank account on the Schedules of the Debtor who is the named
account holder on such bank account. However, for the reasons set forth in Global Notes 11 and
12 above and the Specific Note on Schedule A/B, Part 5, Item 21 below, all cash deposited and/or
held in the bank accounts, regardless of the name on the account, is property of YouFit Health
Clubs, LLC.

        Part 2, Items 7 & 8

       The Debtors’ characterization of an asset listed in Part 2, Items 7 and 8 is not a legal
characterization of either a deposit or a prepayment. The Debtors reserve their rights to re-
categorize or recharacterize such assets at a later time as appropriate. All prepayments are as of
October 31, 2020, except for professional retainer payments which are as of the Petition Date.

        Part 5, Item 21

        YouFit Health Clubs, LLC owns certain finished goods inventory, including, without
limitation, certain branded and other promotional items, such as t-shirts, towels, water bottles, and
other similar products, which inventory is stored and sold at the Debtors’ clubs in the ordinary
course of business. All such inventory has been scheduled on Schedule A/B for YouFit Health
Clubs, LLC, regardless of the location where such inventory was located as of the Petition Date.

        Part 5, Items 39 to 40, 50

        YouFit Health Clubs, LLC owns certain business equipment, including gym equipment
and office equipment, as well as all fixtures, including certain gym equipment, which is stored and
used at the Debtors’ clubs in the ordinary course of business pursuant to intercompany licensing
agreements. All such equipment and fixtures have been scheduled on Schedule A/B for YouFit
Health Clubs, LLC, regardless of the locations where such equipment and fixtures were being
stored and used as of the Petition Date.


                                                   8
            Case 20-12841-MFW           Doc 466      Filed 12/07/20     Page 9 of 103




       Part 9, Item 55

        The Debtors account for leasehold improvements at the club-level as the club-level Debtor
entities are the lessees under the leases for the locations where the Debtors operate their clubs.
Leasehold improvements have therefore been scheduled on Schedules A/B for the various club-
level entities.

Schedule E/F

       Priority/Nonpriority Status

        The listing of any claim on Schedule E/F does not constitute an admission by the Debtors
that such claim is entitled to priority treatment under section 507 of the Bankruptcy Code or that
the amount of the claim is accurate. The Debtors reserve their right to dispute the priority status
of any claim on any basis.

       Potential Customer Claims

        As of the Petition Date, the Debtors had more than 340,000 current members and over
100,000 former members (i.e., those who cancelled their memberships within one year of the
Petition Date) (collectively, the “Customers”). To schedule such potential liabilities on an
individual basis, to the extent possible, would not only be speculative, cost prohibitive, and unduly
burdensome, but would also likely cause the Schedules to be dauntingly voluminous. Therefore,
while the Debtors cannot reasonably estimate the value of Customer claims, the Debtors have
made a good-faith effort to list an aggregate Customer liability based solely on the Debtors’ books
and records. Due to the COVID-19 pandemic and related gym closures, the Debtors have and may
continue to receive membership cancellation and refund requests. As the Debtors cannot know or
estimate how many additional membership cancellation and refund requests may be made, the
estimate of Customer claims as of the Petition Date may not reflect actual Customer liabilities.
Consequently, the estimated aggregate Customer liability included in the Schedules is highly
speculative and the facts surrounding any Customer claims will expectantly be Customer-specific.
Furthermore, amounts included in the estimated claim amount include amounts that may be
satisfied in the ordinary course of business. Accordingly, the Debtors believe the estimate
Customer claims amount likely overstates any actual claims, which amounts cannot be determined
with reasonable certainty at this time.

       Claims of Counterparties to Executory Contracts and Unexpired Leases

        Schedule E/F reflects the prepetition amounts owing as of the Petition Date to
counterparties to executory contracts and unexpired leases. Such prepetition amounts, however,
may be paid in connection with the assumption, or assumption and assignment, of executory
contracts or unexpired leases. Additionally, Schedule E/F does not include potential rejection
damage claims, if any, of the counterparties to executory contracts and unexpired leases that may
be rejected.




                                                 9
            Case 20-12841-MFW           Doc 466       Filed 12/07/20    Page 10 of 103




       Part 1, Item 2

        In the ordinary course of business, the Debtors incur certain personal property and sales
tax obligations in the various jurisdictions in which the Debtors operate. Such personal property
tax obligations are assessed based on the equipment and other personal property stored at the
locations of the Debtors’ clubs. Sales tax obligations are based on taxable revenue earned by
YouFit Health Clubs, LLC. As set forth above in Global Notes 11 and 12 and the Specific Note
on Schedule A/B, Part 5, Item 21, YouFit Health Clubs, LLC owns all the equipment and other
personal property and all revenues generated by sales or otherwise; accordingly, all personal
property and sales tax obligations have been scheduled on Schedule E/F for YouFit Health Clubs,
LLC, regardless of which of the Debtors’ names may appear on the tax bills or statements.

Schedule G

         Although commercially reasonable efforts have been made to ensure the accuracy of
Schedule G regarding executory contracts and unexpired leases, inadvertent errors, omissions or
overinclusion may have occurred in preparing Schedule G. Omission of a contract, lease or other
agreement from Schedule G does not constitute an admission that such omitted contract, lease or
agreement is not an executory contract or unexpired lease. The Debtors hereby reserve all of their
rights to (i) dispute the validity, status, or enforceability of any contract, agreement or lease set
forth in Schedule G and (ii) amend or supplement such Schedule as necessary. Furthermore, the
Debtors reserve all of their rights, claims, and causes of action with respect to the contracts and
agreements listed on the Schedules, including the right to dispute or challenge the characterization
or the structure of any transaction, document, or instrument. The presence of a contract or
agreement on Schedule G does not constitute an admission that such contract or agreement is an
executory contract or unexpired lease. The contracts, agreements and leases listed on Schedule G
may have expired or may have been modified, amended, or supplemented from time to time by
various amendments, restatements, waivers, estoppel certificates, letters, or other documents,
instruments, or agreements that may not be listed therein. Certain of the real property leases listed
on Schedule G may contain renewal options, guarantees of payments, options to purchase, rights
of first refusal, rights to lease additional space, early termination rights, and other miscellaneous
rights. Such rights, powers, duties, and obligations are not set forth on Schedule G.

         For unexpired leases, the amounts listed do not reflect the total liability amount that would
be required to be recorded under ASC 842, which would require the total of all past and future
lease payments to be reflected on the books and records. Only past due lease payments have been
listed in the Schedules.

      Any and all rights, claims, and causes of action of the Debtors with respect to the
agreements listed on Schedule G are hereby reserved and preserved.


                     Specific Notes to the Statements of Financial Affairs

       Part 1, Item 1

        As set forth above in Global Notes 11 and 12 and the Specific Note on Schedule A/B,
Part 5, Item 21, YouFit Health Clubs, LLC owns all of the assets that produce revenue from the


                                                 10
            Case 20-12841-MFW           Doc 466        Filed 12/07/20    Page 11 of 103




business of the Debtors; therefore, the Debtors have listed all gross revenue from the business of
the Debtors on the Statement for YouFit Health Clubs, LLC.

       Part 2, Items 3 and 4

        As is more fully set forth in the Cash Management Motion, the Debtors satisfy payables
through five (5) bank accounts maintained for the purpose of making disbursements. While YouFit
Health Clubs, LLC owns the funds that are the ultimate source of payments made through such
disbursement accounts, YouFit Health Clubs, LLC is the named account holder on only one (1)
such account. Therefore, while any transfers of funds are technically transfers of property of
YouFit Health Clubs, LLC, such transfers are listed only on the Statement of the Debtor entity
who is the named account holder of the disbursement account from which the transfer was made.
Further, all payments to insiders, including payments to insiders made within ninety (90) days of
the Petition Date, have been listed under Item 4.

       Part 13, Item 26.b

        Historically, the Debtors have conducted an annual certified financial audit of their
consolidated financials. In the course of such audits of the Debtors’ consolidated financials,
certain testing may have been performed with respect to certain individual Debtor entities;
however, no individual certified financial audits were ever produced as to any individual Debtor
entities.

       Part 13, Item 26.d

        As noted herein, the Debtors ordinarily prepare consolidated financial statements in
accordance with GAAP for financial reporting purposes. The Debtors issue their consolidated
financial statements in the ordinary course of business. It would be a timely and burdensome task
for the Debtors to go through their records to identify all financial institutions, creditors, and other
parties to whom the Debtors have issued a financial statement within the two (2) years prior to the
Petition Date; accordingly, the Debtors have not identified such recipients.




                                                  11
                        Case 20-12841-MFW                 Doc 466         Filed 12/07/20          Page 12 of 103


Fill in this information to identify the case:
Debtor name: YouFit, LLC
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-12842

                                                                                                                           ¨ Check if this is an
                                                                                                                                  amended filing

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                   04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).



 Part 1:    Income

1. Gross revenue from business
    þ None
     Identify the beginning and ending dates of the debtor’s fiscal year,       Sources of revenue                  Gross revenue
     which may be a calendar year                                               (Check all that apply)              (before deductions and
                                                                                                                    exclusions)


     From the beginning of the
                                         From __________ to __________
                                                                                ¨ Operating a business              $___________________
     fiscal year to filing date:
                                                                                ¨ Other: _________________

     From the beginning of the
                                         From __________ to __________
                                                                                ¨ Operating a business              $___________________
     fiscal year to filing date:
                                                                                ¨ Other: _________________

     From the beginning of the
                                         From __________ to __________
                                                                                ¨ Operating a business              $___________________
     fiscal year to filing date:
                                                                                ¨ Other: _________________


2. Non-business revenue
    Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
    lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

    þ None
                                                                                Description of sources of           Gross revenue from
                                                                                revenue                             each source
                                                                                                                    (before deductions and
                                                                                                                    exclusions)

     From the beginning of the
                                         From __________ to __________          _________________________           $___________________
     fiscal year to filing date:


                                         From __________ to __________          _________________________           $___________________


                                         From __________ to __________          _________________________           $___________________




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  Page 1
                           Case 20-12841-MFW                 Doc 466         Filed 12/07/20          Page 13 of 103

Debtor      YouFit, LLC                                                                                          Case number (if known) 20-12842



 Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
       List payments or transfers—including expense reimbursements—to any creditor, other than regular employee compensation, within 90 days
       before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
       adjusted on 04/01/2022 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       ¨ None
         Creditor’s name and address                            Dates        Total amount or value     Reasons for payment or transfer
                                                                                                       Check all that apply

3.1.     79 BISCAYNE PLAZA LLC                                  10/1/2020    $34,235.97                ¨ Secured debt
         C/O GLOBAL REALTY
         4125 NW 88TH AVENUE                                                                           ¨ Unsecured loan repayments
         SUNRISE FL 33351                                                                              þ Suppliers or vendors
                                                                                                       ¨ Services
                                                                                                       ¨ Other _______________
         Creditor’s name and address                            Dates        Total amount or value     Reasons for payment or transfer
                                                                                                       Check all that apply

3.2.     79 BISCAYNE PLAZA LLC                                  9/1/2020     $32,856.97                ¨ Secured debt
         C/O GLOBAL REALTY
         4125 NW 88TH AVENUE                                                                           ¨ Unsecured loan repayments
         SUNRISE FL 33351                                                                              þ Suppliers or vendors
                                                                                                       ¨ Services
                                                                                                       ¨ Other _______________
         Creditor’s name and address                            Dates        Total amount or value     Reasons for payment or transfer
                                                                                                       Check all that apply

3.3.     79 BISCAYNE PLAZA LLC                                  8/1/2020     $32,856.97                ¨ Secured debt
         C/O GLOBAL REALTY
         4125 NW 88TH AVENUE                                                                           ¨ Unsecured loan repayments
         SUNRISE FL 33351                                                                              þ Suppliers or vendors
                                                                                                       ¨ Services
                                                                                                       ¨ Other _______________
         Creditor’s name and address                            Dates        Total amount or value     Reasons for payment or transfer
                                                                                                       Check all that apply

3.4.     AJ REAL ESTATE INVESTMENTS LLC                         10/1/2020    $25,817.92                ¨ Secured debt
         3265 BROADWAY BLVD.
         SUITE 100                                                                                     ¨ Unsecured loan repayments
         GARLAND TX 75043                                                                              þ Suppliers or vendors
                                                                                                       ¨ Services
                                                                                                       ¨ Other _______________
         Creditor’s name and address                            Dates        Total amount or value     Reasons for payment or transfer
                                                                                                       Check all that apply

3.5.     AJ REAL ESTATE INVESTMENTS LLC                         9/1/2020     $25,817.92                ¨ Secured debt
         3265 BROADWAY BLVD.
         SUITE 100                                                                                     ¨ Unsecured loan repayments
         GARLAND TX 75043                                                                              þ Suppliers or vendors
                                                                                                       ¨ Services
                                                                                                       ¨ Other _______________


Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  Page 2
                         Case 20-12841-MFW             Doc 466        Filed 12/07/20          Page 14 of 103

Debtor     YouFit, LLC                                                                                 Case number (if known) 20-12842

        Creditor’s name and address                      Dates        Total amount or value    Reasons for payment or transfer
                                                                                               Check all that apply

3.6.    AJ REAL ESTATE INVESTMENTS LLC                   8/13/2020    $21,615.00               ¨ Secured debt
        3265 BROADWAY BLVD.
        SUITE 100                                                                              ¨ Unsecured loan repayments
        GARLAND TX 75043                                                                       þ Suppliers or vendors
                                                                                               ¨ Services
                                                                                               ¨ Other _______________
        Creditor’s name and address                      Dates        Total amount or value    Reasons for payment or transfer
                                                                                               Check all that apply

3.7.    AJ REAL ESTATE INVESTMENTS LLC                   8/3/2020     $4,202.92                ¨ Secured debt
        3265 BROADWAY BLVD.
        SUITE 100                                                                              ¨ Unsecured loan repayments
        GARLAND TX 75043                                                                       þ Suppliers or vendors
                                                                                               ¨ Services
                                                                                               ¨ Other _______________
        Creditor’s name and address                      Dates        Total amount or value    Reasons for payment or transfer
                                                                                               Check all that apply

3.8.    AMERICAN EXPRESS                                 8/26/2020    $28,107.05               ¨ Secured debt
        PO BOX 650448
        DALLAS TX 75265-0448                                                                   ¨ Unsecured loan repayments
                                                                                               þ Suppliers or vendors
                                                                                               ¨ Services
                                                                                               ¨ Other _______________
        Creditor’s name and address                      Dates        Total amount or value    Reasons for payment or transfer
                                                                                               Check all that apply

3.9.    ARAPAHOE COUNTY TREASURER                        9/23/2020    $9,373.02                ¨ Secured debt
        5334 S PRINCE ST.
        LITTLETON CO 80120-1136                                                                ¨ Unsecured loan repayments
                                                                                               þ Suppliers or vendors
                                                                                               ¨ Services
                                                                                               ¨ Other _______________
         Creditor’s name and address                      Dates       Total amount or value     Reasons for payment or transfer
                                                                                                Check all that apply

3.10.    BSF RICHMOND, LP                                 10/1/2020   $2,929.00                 ¨ Secured debt
         350 WEST HUBBARD STREET
         SUITE 450                                                                              ¨ Unsecured loan repayments
         CHICAGO IL 60654                                                                       þ Suppliers or vendors
                                                                                                ¨ Services
                                                                                                ¨ Other _______________
         Creditor’s name and address                      Dates       Total amount or value     Reasons for payment or transfer
                                                                                                Check all that apply

3.11.    BSF RICHMOND, LP                                 9/1/2020    $2,929.00                 ¨ Secured debt
         350 WEST HUBBARD STREET
         SUITE 450                                                                              ¨ Unsecured loan repayments
         CHICAGO IL 60654                                                                       þ Suppliers or vendors
                                                                                                ¨ Services
                                                                                                ¨ Other _______________


Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 3
                        Case 20-12841-MFW             Doc 466        Filed 12/07/20      Page 15 of 103

Debtor    YouFit, LLC                                                                               Case number (if known) 20-12842

         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.12.    BSF RICHMOND, LP                                8/3/2020    $2,929.00               ¨ Secured debt
         350 WEST HUBBARD STREET
         SUITE 450                                                                           ¨ Unsecured loan repayments
         CHICAGO IL 60654                                                                    þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.13.    CANSERV, INC.                                   10/21/2020 $2,263.51                ¨ Secured debt
         PO BOX 53656
         LAFAYETTE LA 70505                                                                  ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.14.    CANSERV, INC.                                   9/2/2020    $5,495.93               ¨ Secured debt
         PO BOX 53656
         LAFAYETTE LA 70505                                                                  ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.15.    CEDAR HILLS CONSOLIDATED. LLC                   10/1/2020   $10,369.11              ¨ Secured debt
         PO BOX 936566
         ATLANTA GA 31193-6566                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.16.    CEDAR HILLS CONSOLIDATED. LLC                   9/1/2020    $10,369.11              ¨ Secured debt
         PO BOX 936566
         ATLANTA GA 31193-6566                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.17.    CEDAR HILLS CONSOLIDATED. LLC                   8/26/2020   $5,970.07               ¨ Secured debt
         PO BOX 936566
         ATLANTA GA 31193-6566                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 4
                        Case 20-12841-MFW            Doc 466        Filed 12/07/20      Page 16 of 103

Debtor    YouFit, LLC                                                                              Case number (if known) 20-12842

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.18.    CEDAR HILLS CONSOLIDATED. LLC                  8/1/2020    $4,399.04               ¨ Secured debt
         PO BOX 936566
         ATLANTA GA 31193-6566                                                              ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.19.    CH REALTY VII/R ORLANDO ALTAMO                 10/1/2020   $27,887.45              ¨ Secured debt
         PO BOX 848266
         DALLAS TX 75284-8266                                                               ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.20.    CH REALTY VII/R ORLANDO ALTAMO                 9/16/2020   $50,074.95              ¨ Secured debt
         PO BOX 848266
         DALLAS TX 75284-8266                                                               ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.21.    CH REALTY VII/R ORLANDO ALTAMO                 9/1/2020    $27,887.46              ¨ Secured debt
         PO BOX 848266
         DALLAS TX 75284-8266                                                               ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.22.    CH REALTY VII/R ORLANDO ALTAMO                 8/1/2020    $22,340.59              ¨ Secured debt
         PO BOX 848266
         DALLAS TX 75284-8266                                                               ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.23.    CHAMPIONS ENERGY SERVICES                      10/14/2020 $4,538.90                ¨ Secured debt
         P.O. BOX 4190
         HOUSTON TX 77210-4190                                                              ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 5
                        Case 20-12841-MFW            Doc 466        Filed 12/07/20      Page 17 of 103

Debtor    YouFit, LLC                                                                              Case number (if known) 20-12842

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.24.    CHAMPIONS ENERGY SERVICES                      9/9/2020    $4,511.46               ¨ Secured debt
         P.O. BOX 4190
         HOUSTON TX 77210-4190                                                              ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.25.    CHAMPIONS ENERGY SERVICES                      8/19/2020   $102.65                 ¨ Secured debt
         P.O. BOX 4190
         HOUSTON TX 77210-4190                                                              ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.26.    CHAMPIONS ENERGY SERVICES                      8/5/2020    $4,224.45               ¨ Secured debt
         P.O. BOX 4190
         HOUSTON TX 77210-4190                                                              ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.27.    CMS/NEXTECH                                    10/14/2020 $1,876.08                ¨ Secured debt
         1045 S JOHN RODES BLVD
         MELBOURNE FL 32904                                                                 ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.28.    CMS/NEXTECH                                    9/30/2020   $6,616.31               ¨ Secured debt
         1045 S JOHN RODES BLVD
         MELBOURNE FL 32904                                                                 ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.29.    CMS/NEXTECH                                    9/23/2020   $390.93                 ¨ Secured debt
         1045 S JOHN RODES BLVD
         MELBOURNE FL 32904                                                                 ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 6
                        Case 20-12841-MFW            Doc 466        Filed 12/07/20      Page 18 of 103

Debtor    YouFit, LLC                                                                              Case number (if known) 20-12842

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.30.    CMS/NEXTECH                                    8/5/2020    $658.70                 ¨ Secured debt
         1045 S JOHN RODES BLVD
         MELBOURNE FL 32904                                                                 ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.31.    COMPTON PROPERTIES LLLP                        11/4/2020   $21,736.60              ¨ Secured debt
         PO BOX 568367
         ORLANDO FL 32856-8367                                                              ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.32.    COMPTON PROPERTIES LLLP                        10/1/2020   $21,736.60              ¨ Secured debt
         PO BOX 568367
         ORLANDO FL 32856-8367                                                              ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.33.    COMPTON PROPERTIES LLLP                        9/23/2020   $16,433.80              ¨ Secured debt
         PO BOX 568367
         ORLANDO FL 32856-8367                                                              ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.34.    COMPTON PROPERTIES LLLP                        9/1/2020    $5,302.80               ¨ Secured debt
         PO BOX 568367
         ORLANDO FL 32856-8367                                                              ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.35.    COMPTON PROPERTIES LLLP                        8/21/2020   $14,869.68              ¨ Secured debt
         PO BOX 568367
         ORLANDO FL 32856-8367                                                              ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 7
                        Case 20-12841-MFW            Doc 466       Filed 12/07/20      Page 19 of 103

Debtor    YouFit, LLC                                                                             Case number (if known) 20-12842

         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.36.    COMPTON PROPERTIES LLLP                        8/3/2020   $5,302.80               ¨ Secured debt
         PO BOX 568367
         ORLANDO FL 32856-8367                                                             ¨ Unsecured loan repayments
                                                                                           þ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           ¨ Other _______________
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.37.    DIRECTV                                        9/2/2020   $18,408.39              ¨ Secured debt
         PO BOX 105249
         ATLANTA GA 30348                                                                  ¨ Unsecured loan repayments
                                                                                           þ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           ¨ Other _______________
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.38.    DIRECTV                                        8/5/2020   $25,068.40              ¨ Secured debt
         PO BOX 105249
         ATLANTA GA 30348                                                                  ¨ Unsecured loan repayments
                                                                                           þ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           ¨ Other _______________
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.39.    DOMINION VIRGINIA POWER                        10/27/2020 $2,315.63               ¨ Secured debt
         PO BOX 26543
         RICHMOND VA 23290-0001                                                            ¨ Unsecured loan repayments
                                                                                           þ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           ¨ Other _______________
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.40.    DOMINION VIRGINIA POWER                        10/21/2020 $2,170.39               ¨ Secured debt
         PO BOX 26543
         RICHMOND VA 23290-0001                                                            ¨ Unsecured loan repayments
                                                                                           þ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           ¨ Other _______________
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.41.    DOMINION VIRGINIA POWER                        10/15/2020 $2,292.48               ¨ Secured debt
         PO BOX 26543
         RICHMOND VA 23290-0001                                                            ¨ Unsecured loan repayments
                                                                                           þ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           ¨ Other _______________


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                        Page 8
                        Case 20-12841-MFW            Doc 466        Filed 12/07/20      Page 20 of 103

Debtor    YouFit, LLC                                                                              Case number (if known) 20-12842

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.42.    DOMINION VIRGINIA POWER                        9/23/2020   $2,309.54               ¨ Secured debt
         PO BOX 26543
         RICHMOND VA 23290-0001                                                             ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.43.    DOMINION VIRGINIA POWER                        9/9/2020    $2,770.45               ¨ Secured debt
         PO BOX 26543
         RICHMOND VA 23290-0001                                                             ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.44.    DOMINION VIRGINIA POWER                        8/19/2020   $1,398.96               ¨ Secured debt
         PO BOX 26543
         RICHMOND VA 23290-0001                                                             ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.45.    DOMINION VIRGINIA POWER                        8/12/2020   $3,179.51               ¨ Secured debt
         PO BOX 26543
         RICHMOND VA 23290-0001                                                             ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.46.    DOMINION VIRGINIA POWER                        8/6/2020    $1,028.88               ¨ Secured debt
         PO BOX 26543
         RICHMOND VA 23290-0001                                                             ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.47.    DOMINION VIRGINIA POWER                        8/5/2020    $2,207.21               ¨ Secured debt
         PO BOX 26543
         RICHMOND VA 23290-0001                                                             ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 9
                        Case 20-12841-MFW            Doc 466        Filed 12/07/20      Page 21 of 103

Debtor    YouFit, LLC                                                                              Case number (if known) 20-12842

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.48.    DUKE ENERGY                                    10/27/2020 $4,505.83                ¨ Secured debt
         P O BOX 1004
         CHARLOTTE NC 28201-1004                                                            ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.49.    DUKE ENERGY                                    10/14/2020 $3,642.39                ¨ Secured debt
         P O BOX 1004
         CHARLOTTE NC 28201-1004                                                            ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.50.    DUKE ENERGY                                    10/1/2020   $4,703.14               ¨ Secured debt
         P O BOX 1004
         CHARLOTTE NC 28201-1004                                                            ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.51.    DUKE ENERGY                                    9/17/2020   $3,431.28               ¨ Secured debt
         P O BOX 1004
         CHARLOTTE NC 28201-1004                                                            ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.52.    DUKE ENERGY                                    8/26/2020   $4,717.87               ¨ Secured debt
         P O BOX 1004
         CHARLOTTE NC 28201-1004                                                            ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.53.    DUKE ENERGY                                    8/6/2020    $9,636.57               ¨ Secured debt
         P O BOX 1004
         CHARLOTTE NC 28201-1004                                                            ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 10
                        Case 20-12841-MFW             Doc 466        Filed 12/07/20      Page 22 of 103

Debtor    YouFit, LLC                                                                               Case number (if known) 20-12842

         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.54.    EBLR, LLC                                       10/1/2020   $25,525.33              ¨ Secured debt
         700 FRONT STREET
         SUITE #2302                                                                         ¨ Unsecured loan repayments
         SAN DIEGO CA 92101                                                                  þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.55.    EBLR, LLC                                       8/1/2020    $44,182.50              ¨ Secured debt
         700 FRONT STREET
         SUITE #2302                                                                         ¨ Unsecured loan repayments
         SAN DIEGO CA 92101                                                                  þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.56.    EBLR, LLC                                       8/1/2020    $1,529.08               ¨ Secured debt
         700 FRONT STREET
         SUITE #2302                                                                         ¨ Unsecured loan repayments
         SAN DIEGO CA 92101                                                                  þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.57.    ENGIE RESOURCES                                 10/7/2020   $6,266.02               ¨ Secured debt
         1990 POST OAK BOULEVARD, SUITE 1900
         HOUSTON TX 77056-3831                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.58.    ENGIE RESOURCES                                 10/7/2020   $3,317.56               ¨ Secured debt
         1990 POST OAK BOULEVARD, SUITE 1900
         HOUSTON TX 77056-3831                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                     Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.59.    ENGIE RESOURCES                                 10/7/2020   $2,860.44               ¨ Secured debt
         1990 POST OAK BOULEVARD, SUITE 1900
         HOUSTON TX 77056-3831                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 11
                        Case 20-12841-MFW            Doc 466        Filed 12/07/20      Page 23 of 103

Debtor    YouFit, LLC                                                                              Case number (if known) 20-12842

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.60.    ENGIE RESOURCES                                10/7/2020   $516.68                 ¨ Secured debt
         1990 POST OAK BOULEVARD, SUITE 1900
         HOUSTON TX 77056-3831                                                              ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.61.    ENGIE RESOURCES                                9/9/2020    $3,749.75               ¨ Secured debt
         1990 POST OAK BOULEVARD, SUITE 1900
         HOUSTON TX 77056-3831                                                              ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.62.    ENGIE RESOURCES                                9/9/2020    $2,980.91               ¨ Secured debt
         1990 POST OAK BOULEVARD, SUITE 1900
         HOUSTON TX 77056-3831                                                              ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.63.    ENGIE RESOURCES                                9/9/2020    $2,011.94               ¨ Secured debt
         1990 POST OAK BOULEVARD, SUITE 1900
         HOUSTON TX 77056-3831                                                              ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.64.    ENGIE RESOURCES                                9/9/2020    $429.59                 ¨ Secured debt
         1990 POST OAK BOULEVARD, SUITE 1900
         HOUSTON TX 77056-3831                                                              ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.65.    ENGIE RESOURCES                                8/12/2020   $2,364.88               ¨ Secured debt
         1990 POST OAK BOULEVARD, SUITE 1900
         HOUSTON TX 77056-3831                                                              ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 12
                        Case 20-12841-MFW            Doc 466        Filed 12/07/20      Page 24 of 103

Debtor    YouFit, LLC                                                                              Case number (if known) 20-12842

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.66.    ENGIE RESOURCES                                8/5/2020    $489.03                 ¨ Secured debt
         1990 POST OAK BOULEVARD, SUITE 1900
         HOUSTON TX 77056-3831                                                              ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.67.    EUROPA SPORTS PRODUCTS                         10/21/2020 $12,820.70               ¨ Secured debt
         PO BOX 117200
         ATLANTA GA 30368-7200                                                              ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.68.    EUROPA SPORTS PRODUCTS                         10/7/2020   $8,041.54               ¨ Secured debt
         PO BOX 117200
         ATLANTA GA 30368-7200                                                              ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.69.    EUROPA SPORTS PRODUCTS                         9/23/2020   $6,079.73               ¨ Secured debt
         PO BOX 117200
         ATLANTA GA 30368-7200                                                              ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.70.    EUROPA SPORTS PRODUCTS                         9/16/2020   $8,909.09               ¨ Secured debt
         PO BOX 117200
         ATLANTA GA 30368-7200                                                              ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.71.    EUROPA SPORTS PRODUCTS                         9/9/2020    $8,240.95               ¨ Secured debt
         PO BOX 117200
         ATLANTA GA 30368-7200                                                              ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 13
                        Case 20-12841-MFW            Doc 466        Filed 12/07/20      Page 25 of 103

Debtor    YouFit, LLC                                                                              Case number (if known) 20-12842

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.72.    EUROPA SPORTS PRODUCTS                         8/26/2020   $4,640.37               ¨ Secured debt
         PO BOX 117200
         ATLANTA GA 30368-7200                                                              ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.73.    EUROPA SPORTS PRODUCTS                         8/19/2020   $7,612.95               ¨ Secured debt
         PO BOX 117200
         ATLANTA GA 30368-7200                                                              ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.74.    EUROPA SPORTS PRODUCTS                         8/12/2020   $3,595.18               ¨ Secured debt
         PO BOX 117200
         ATLANTA GA 30368-7200                                                              ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.75.    FLORIDA DEPT OF REVENUE                        10/20/2020 $7,581.57                ¨ Secured debt
         5050 W TENNESSEE ST
         TALLAHASSEE FL 32399-0110                                                          ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.76.    FLORIDA DEPT OF REVENUE                        10/20/2020 $5,483.36                ¨ Secured debt
         5050 W TENNESSEE ST
         TALLAHASSEE FL 32399-0110                                                          ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.77.    FLORIDA DEPT OF REVENUE                        10/20/2020 $5,284.37                ¨ Secured debt
         5050 W TENNESSEE ST
         TALLAHASSEE FL 32399-0110                                                          ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 14
                        Case 20-12841-MFW            Doc 466      Filed 12/07/20       Page 26 of 103

Debtor    YouFit, LLC                                                                             Case number (if known) 20-12842

         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.78.    FLORIDA DEPT OF REVENUE                        10/20/2020 $5,045.24               ¨ Secured debt
         5050 W TENNESSEE ST
         TALLAHASSEE FL 32399-0110                                                         ¨ Unsecured loan repayments
                                                                                           þ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           ¨ Other _______________
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.79.    FLORIDA DEPT OF REVENUE                        10/20/2020 $4,291.08               ¨ Secured debt
         5050 W TENNESSEE ST
         TALLAHASSEE FL 32399-0110                                                         ¨ Unsecured loan repayments
                                                                                           þ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           ¨ Other _______________
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.80.    FLORIDA DEPT OF REVENUE                        10/20/2020 $2,698.24               ¨ Secured debt
         5050 W TENNESSEE ST
         TALLAHASSEE FL 32399-0110                                                         ¨ Unsecured loan repayments
                                                                                           þ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           ¨ Other _______________
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.81.    FLORIDA DEPT OF REVENUE                        10/20/2020 $2,495.91               ¨ Secured debt
         5050 W TENNESSEE ST
         TALLAHASSEE FL 32399-0110                                                         ¨ Unsecured loan repayments
                                                                                           þ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           ¨ Other _______________
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.82.    FLORIDA DEPT OF REVENUE                        10/20/2020 $2,423.61               ¨ Secured debt
         5050 W TENNESSEE ST
         TALLAHASSEE FL 32399-0110                                                         ¨ Unsecured loan repayments
                                                                                           þ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           ¨ Other _______________
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.83.    FLORIDA DEPT OF REVENUE                        10/20/2020 $2,344.78               ¨ Secured debt
         5050 W TENNESSEE ST
         TALLAHASSEE FL 32399-0110                                                         ¨ Unsecured loan repayments
                                                                                           þ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           ¨ Other _______________


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                        Page 15
                        Case 20-12841-MFW            Doc 466        Filed 12/07/20      Page 27 of 103

Debtor    YouFit, LLC                                                                              Case number (if known) 20-12842

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.84.    FLORIDA DEPT OF REVENUE                        10/20/2020 $477.27                  ¨ Secured debt
         5050 W TENNESSEE ST
         TALLAHASSEE FL 32399-0110                                                          ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.85.    FLORIDA DEPT OF REVENUE                        9/16/2020   $9,984.81               ¨ Secured debt
         5050 W TENNESSEE ST
         TALLAHASSEE FL 32399-0110                                                          ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.86.    FLORIDA DEPT OF REVENUE                        9/16/2020   $7,191.77               ¨ Secured debt
         5050 W TENNESSEE ST
         TALLAHASSEE FL 32399-0110                                                          ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.87.    FLORIDA DEPT OF REVENUE                        9/16/2020   $6,368.75               ¨ Secured debt
         5050 W TENNESSEE ST
         TALLAHASSEE FL 32399-0110                                                          ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.88.    FLORIDA DEPT OF REVENUE                        9/16/2020   $5,871.67               ¨ Secured debt
         5050 W TENNESSEE ST
         TALLAHASSEE FL 32399-0110                                                          ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.89.    FLORIDA DEPT OF REVENUE                        9/16/2020   $4,425.72               ¨ Secured debt
         5050 W TENNESSEE ST
         TALLAHASSEE FL 32399-0110                                                          ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 16
                        Case 20-12841-MFW            Doc 466        Filed 12/07/20      Page 28 of 103

Debtor    YouFit, LLC                                                                              Case number (if known) 20-12842

         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.90.    FLORIDA DEPT OF REVENUE                        9/16/2020   $3,930.63               ¨ Secured debt
         5050 W TENNESSEE ST
         TALLAHASSEE FL 32399-0110                                                          ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.91.    FLORIDA DEPT OF REVENUE                        9/16/2020   $3,661.70               ¨ Secured debt
         5050 W TENNESSEE ST
         TALLAHASSEE FL 32399-0110                                                          ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.92.    FLORIDA DEPT OF REVENUE                        8/19/2020   $6,596.19               ¨ Secured debt
         5050 W TENNESSEE ST
         TALLAHASSEE FL 32399-0110                                                          ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.93.    FLORIDA DEPT OF REVENUE                        8/19/2020   $5,634.50               ¨ Secured debt
         5050 W TENNESSEE ST
         TALLAHASSEE FL 32399-0110                                                          ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.94.    FLORIDA DEPT OF REVENUE                        8/19/2020   $5,257.46               ¨ Secured debt
         5050 W TENNESSEE ST
         TALLAHASSEE FL 32399-0110                                                          ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                            Check all that apply

3.95.    FLORIDA DEPT OF REVENUE                        8/19/2020   $4,781.32               ¨ Secured debt
         5050 W TENNESSEE ST
         TALLAHASSEE FL 32399-0110                                                          ¨ Unsecured loan repayments
                                                                                            þ Suppliers or vendors
                                                                                            ¨ Services
                                                                                            ¨ Other _______________


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 17
                        Case 20-12841-MFW            Doc 466        Filed 12/07/20       Page 29 of 103

Debtor    YouFit, LLC                                                                               Case number (if known) 20-12842

         Creditor’s name and address                    Dates       Total amount or value    Reasons for payment or transfer
                                                                                             Check all that apply

3.96.    FLORIDA DEPT OF REVENUE                        8/19/2020   $2,324.89                ¨ Secured debt
         5050 W TENNESSEE ST
         TALLAHASSEE FL 32399-0110                                                           ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value    Reasons for payment or transfer
                                                                                             Check all that apply

3.97.    FLORIDA DEPT OF REVENUE                        8/19/2020   $2,267.05                ¨ Secured debt
         5050 W TENNESSEE ST
         TALLAHASSEE FL 32399-0110                                                           ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value    Reasons for payment or transfer
                                                                                             Check all that apply

3.98.    FPL                                            10/27/2020 $1,695.00                 ¨ Secured debt
         GENERAL MAIL FACILITY
         MIAMI FL 33188-0001                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates       Total amount or value    Reasons for payment or transfer
                                                                                             Check all that apply

3.99.    FPL                                            10/27/2020 $1,594.78                 ¨ Secured debt
         GENERAL MAIL FACILITY
         MIAMI FL 33188-0001                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.100.    FPL                                            10/21/2020 $5,549.12                ¨ Secured debt
          GENERAL MAIL FACILITY
          MIAMI FL 33188-0001                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
          Creditor’s name and address                    Dates       Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.101.    FPL                                            10/21/2020 $1,586.07                ¨ Secured debt
          GENERAL MAIL FACILITY
          MIAMI FL 33188-0001                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 18
                       Case 20-12841-MFW            Doc 466         Filed 12/07/20       Page 30 of 103

Debtor   YouFit, LLC                                                                                Case number (if known) 20-12842

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.102.   FPL                                            10/21/2020 $1,013.30                 ¨ Secured debt
         GENERAL MAIL FACILITY
         MIAMI FL 33188-0001                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.103.   FPL                                            10/15/2020 $2,349.10                 ¨ Secured debt
         GENERAL MAIL FACILITY
         MIAMI FL 33188-0001                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.104.   FPL                                            10/7/2020    $1,023.98               ¨ Secured debt
         GENERAL MAIL FACILITY
         MIAMI FL 33188-0001                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.105.   FPL                                            9/23/2020    $1,556.36               ¨ Secured debt
         GENERAL MAIL FACILITY
         MIAMI FL 33188-0001                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.106.   FPL                                            9/23/2020    $1,389.36               ¨ Secured debt
         GENERAL MAIL FACILITY
         MIAMI FL 33188-0001                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.107.   FPL                                            9/17/2020    $2,306.81               ¨ Secured debt
         GENERAL MAIL FACILITY
         MIAMI FL 33188-0001                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 19
                       Case 20-12841-MFW            Doc 466         Filed 12/07/20       Page 31 of 103

Debtor   YouFit, LLC                                                                                Case number (if known) 20-12842

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.108.   FPL                                            9/16/2020    $5,974.50               ¨ Secured debt
         GENERAL MAIL FACILITY
         MIAMI FL 33188-0001                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.109.   FPL                                            9/16/2020    $1,617.88               ¨ Secured debt
         GENERAL MAIL FACILITY
         MIAMI FL 33188-0001                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.110.   FPL                                            8/26/2020    $1,460.05               ¨ Secured debt
         GENERAL MAIL FACILITY
         MIAMI FL 33188-0001                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.111.   FPL                                            8/19/2020    $5,856.05               ¨ Secured debt
         GENERAL MAIL FACILITY
         MIAMI FL 33188-0001                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.112.   FPL                                            8/19/2020    $1,482.12               ¨ Secured debt
         GENERAL MAIL FACILITY
         MIAMI FL 33188-0001                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.113.   FPL                                            8/19/2020    $1,435.48               ¨ Secured debt
         GENERAL MAIL FACILITY
         MIAMI FL 33188-0001                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 20
                       Case 20-12841-MFW            Doc 466         Filed 12/07/20       Page 32 of 103

Debtor   YouFit, LLC                                                                                Case number (if known) 20-12842

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.114.   FPL                                            8/6/2020     $1,788.92               ¨ Secured debt
         GENERAL MAIL FACILITY
         MIAMI FL 33188-0001                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.115.   FPL                                            8/5/2020     $2,469.75               ¨ Secured debt
         GENERAL MAIL FACILITY
         MIAMI FL 33188-0001                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.116.   GAINESVILLE REGIONAL UTILITIES                 10/21/2020 $3,868.02                 ¨ Secured debt
         301 S.E. 4TH AVENUE
         GAINESVILLE FL 32601                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.117.   GAINESVILLE REGIONAL UTILITIES                 9/9/2020     $131.37                 ¨ Secured debt
         301 S.E. 4TH AVENUE
         GAINESVILLE FL 32601                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.118.   GAINESVILLE REGIONAL UTILITIES                 8/26/2020    $4,924.26               ¨ Secured debt
         301 S.E. 4TH AVENUE
         GAINESVILLE FL 32601                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.119.   GATOR ARGATE GAINSVILLE, LLC                   10/1/2020    $61,717.20              ¨ Secured debt
         7850 NW 146TH STREET
         4TH FLOOR                                                                           ¨ Unsecured loan repayments
         MIAMI LAKES FL 33016                                                                þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 21
                       Case 20-12841-MFW            Doc 466         Filed 12/07/20       Page 33 of 103

Debtor   YouFit, LLC                                                                                Case number (if known) 20-12842

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.120.   GATOR ARGATE GAINSVILLE, LLC                   9/1/2020     $11,036.38              ¨ Secured debt
         7850 NW 146TH STREET
         4TH FLOOR                                                                           ¨ Unsecured loan repayments
         MIAMI LAKES FL 33016                                                                þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.121.   GATOR ARGATE GAINSVILLE, LLC                   8/1/2020     $11,036.38              ¨ Secured debt
         7850 NW 146TH STREET
         4TH FLOOR                                                                           ¨ Unsecured loan repayments
         MIAMI LAKES FL 33016                                                                þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.122.   GREAT AMERICAN INSURANCE COMPANY               8/4/2020     $40,400.00              ¨ Secured debt
         SPECIALTY ACCOUNTING
         PO BOX 89400                                                                        ¨ Unsecured loan repayments
         CLEVELAND OH 44101-6400                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.123.   HARRISON & BATES INCORPORATED                  10/1/2020    $19,703.34              ¨ Secured debt
         PO BOX 71150
         RICHMOND VA 23255                                                                   ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.124.   HARRISON & BATES INCORPORATED                  9/1/2020     $19,703.34              ¨ Secured debt
         PO BOX 71150
         RICHMOND VA 23255                                                                   ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.125.   HARRISON & BATES INCORPORATED                  8/4/2020     $27,308.67              ¨ Secured debt
         PO BOX 71150
         RICHMOND VA 23255                                                                   ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 22
                       Case 20-12841-MFW            Doc 466         Filed 12/07/20       Page 34 of 103

Debtor   YouFit, LLC                                                                                Case number (if known) 20-12842

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.126.   HARRISON & BATES INCORPORATED                  8/1/2020     $3,726.04               ¨ Secured debt
         PO BOX 71150
         RICHMOND VA 23255                                                                   ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.127.   INFINITE ENERGY                                10/8/2020    $7,717.72               ¨ Secured debt
         PAYMENT CENTER
         PO BOX 660905                                                                       ¨ Unsecured loan repayments
         DALLAS TX 75266-0905                                                                þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.128.   LAURICELLA MANHATTAN, LLC                      10/1/2020    $9,079.67               ¨ Secured debt
         PO BOX 54963
         NEW ORLEANS LA 70154                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.129.   LAURICELLA MANHATTAN, LLC                      9/1/2020     $9,079.67               ¨ Secured debt
         PO BOX 54963
         NEW ORLEANS LA 70154                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.130.   LAURICELLA MANHATTAN, LLC                      8/1/2020     $9,079.67               ¨ Secured debt
         PO BOX 54963
         NEW ORLEANS LA 70154                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.131.   LBX ALAFAYA, LLC                               10/1/2020    $27,960.92              ¨ Secured debt
         C/O THE SHOPING CENTER GROUP, LLC
         300 GALLERIA PARKWAY 12TH FLOOR                                                     ¨ Unsecured loan repayments
         ATLANTA GA 30339                                                                    þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 23
                       Case 20-12841-MFW            Doc 466         Filed 12/07/20       Page 35 of 103

Debtor   YouFit, LLC                                                                                Case number (if known) 20-12842

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.132.   LBX ALAFAYA, LLC                               9/1/2020     $27,960.92              ¨ Secured debt
         C/O THE SHOPING CENTER GROUP, LLC
         300 GALLERIA PARKWAY 12TH FLOOR                                                     ¨ Unsecured loan repayments
         ATLANTA GA 30339                                                                    þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.133.   LBX ALAFAYA, LLC                               8/26/2020    $58,796.66              ¨ Secured debt
         C/O THE SHOPING CENTER GROUP, LLC
         300 GALLERIA PARKWAY 12TH FLOOR                                                     ¨ Unsecured loan repayments
         ATLANTA GA 30339                                                                    þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.134.   LBX ALAFAYA, LLC                               8/1/2020     $13,591.94              ¨ Secured debt
         C/O THE SHOPING CENTER GROUP, LLC
         300 GALLERIA PARKWAY 12TH FLOOR                                                     ¨ Unsecured loan repayments
         ATLANTA GA 30339                                                                    þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.135.   LES MILLS UNITED STATES TRADING INC            10/21/2020 $5,640.00                 ¨ Secured debt
         PO BOX 74008587
         CHICAGO IL 60674-8587                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OUTSIDESVC
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.136.   LES MILLS UNITED STATES TRADING INC            9/23/2020    $5,640.00               ¨ Secured debt
         PO BOX 74008587
         CHICAGO IL 60674-8587                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OUTSIDESVC
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.137.   LES MILLS UNITED STATES TRADING INC            8/12/2020    $5,640.00               ¨ Secured debt
         PO BOX 74008587
         CHICAGO IL 60674-8587                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             þ Other: OUTSIDESVC


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 24
                       Case 20-12841-MFW            Doc 466         Filed 12/07/20       Page 36 of 103

Debtor   YouFit, LLC                                                                                Case number (if known) 20-12842

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.138.   LOUISIANA DEPT OF REV.                         10/19/2020 $2,946.97                 ¨ Secured debt
         900 MURRAY ST.
         ALEXANDRIA LA 71301                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.139.   LOUISIANA DEPT OF REV.                         10/19/2020 $2,763.00                 ¨ Secured debt
         900 MURRAY ST.
         ALEXANDRIA LA 71301                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.140.   LOUISIANA DEPT OF REV.                         10/19/2020 $2,208.00                 ¨ Secured debt
         900 MURRAY ST.
         ALEXANDRIA LA 71301                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.141.   LOUISIANA DEPT OF REV.                         10/19/2020 $1,966.00                 ¨ Secured debt
         900 MURRAY ST.
         ALEXANDRIA LA 71301                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.142.   LOUISIANA DEPT OF REV.                         9/17/2020    $3,483.00               ¨ Secured debt
         900 MURRAY ST.
         ALEXANDRIA LA 71301                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.143.   LOUISIANA DEPT OF REV.                         9/17/2020    $3,413.99               ¨ Secured debt
         900 MURRAY ST.
         ALEXANDRIA LA 71301                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 25
                       Case 20-12841-MFW            Doc 466         Filed 12/07/20       Page 37 of 103

Debtor   YouFit, LLC                                                                                Case number (if known) 20-12842

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.144.   LOUISIANA DEPT OF REV.                         9/17/2020    $3,200.00               ¨ Secured debt
         900 MURRAY ST.
         ALEXANDRIA LA 71301                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.145.   LOUISIANA DEPT OF REV.                         9/17/2020    $3,101.00               ¨ Secured debt
         900 MURRAY ST.
         ALEXANDRIA LA 71301                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.146.   LOUISIANA DEPT OF REV.                         8/19/2020    $3,599.03               ¨ Secured debt
         900 MURRAY ST.
         ALEXANDRIA LA 71301                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.147.   LOUISIANA DEPT OF REV.                         8/19/2020    $3,377.00               ¨ Secured debt
         900 MURRAY ST.
         ALEXANDRIA LA 71301                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.148.   LOUISIANA DEPT OF REV.                         8/19/2020    $2,660.00               ¨ Secured debt
         900 MURRAY ST.
         ALEXANDRIA LA 71301                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.149.   LOUISIANA DEPT OF REV.                         8/19/2020    $2,371.00               ¨ Secured debt
         900 MURRAY ST.
         ALEXANDRIA LA 71301                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 26
                       Case 20-12841-MFW            Doc 466         Filed 12/07/20       Page 38 of 103

Debtor   YouFit, LLC                                                                                Case number (if known) 20-12842

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.150.   MISHORIM GOLD JACKSONVILLE LP                  9/9/2020     $11,957.78              ¨ Secured debt
         C/O COLLIERS INTERNATIONAL
         PO BOX 13470                                                                        ¨ Unsecured loan repayments
         RICHMOND VA 23225                                                                   þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.151.   MOSAIC OXBRIDGE OWNER LLC                      10/1/2020    $3,446.50               ¨ Secured debt
         2800 QUARRY LAKE DRIVE, SUITE 340
         BALTIMORE MD 21209                                                                  ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.152.   MOSAIC OXBRIDGE OWNER LLC                      9/1/2020     $3,446.50               ¨ Secured debt
         2800 QUARRY LAKE DRIVE, SUITE 340
         BALTIMORE MD 21209                                                                  ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.153.   MOSAIC OXBRIDGE OWNER LLC                      8/1/2020     $3,446.50               ¨ Secured debt
         2800 QUARRY LAKE DRIVE, SUITE 340
         BALTIMORE MD 21209                                                                  ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.154.   ORLANDO UTILITIES COMMISSION                   10/21/2020 $3,098.21                 ¨ Secured debt
         P O BOX 31329
         TAMPA FL 33631-3329                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.155.   ORLANDO UTILITIES COMMISSION                   9/2/2020     $3,351.14               ¨ Secured debt
         P O BOX 31329
         TAMPA FL 33631-3329                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 27
                       Case 20-12841-MFW            Doc 466         Filed 12/07/20       Page 39 of 103

Debtor   YouFit, LLC                                                                                Case number (if known) 20-12842

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.156.   ORLANDO UTILITIES COMMISSION                   8/20/2020    $3,161.68               ¨ Secured debt
         P O BOX 31329
         TAMPA FL 33631-3329                                                                 ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.157.   PMAT ALGIERS PLAZA, LLC                        9/23/2020    $8,631.86               ¨ Secured debt
         PO BOX 674397
         DALLAS TX 75267-4397                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.158.   PMAT ALGIERS PLAZA, LLC                        9/1/2020     $8,382.87               ¨ Secured debt
         PO BOX 674397
         DALLAS TX 75267-4397                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.159.   PMAT ALGIERS PLAZA, LLC                        8/1/2020     $8,382.87               ¨ Secured debt
         PO BOX 674397
         DALLAS TX 75267-4397                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.160.   PROMENADE PLAZA PARTNERSHIP                    11/4/2020    $24,113.65              ¨ Secured debt
         REDEVCO MANAGEMENT
         220 FLORIDA AVENUE                                                                  ¨ Unsecured loan repayments
         CORAL GABLES FL 33133                                                               þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.161.   PROMENADE PLAZA PARTNERSHIP                    9/23/2020    $850.00                 ¨ Secured debt
         REDEVCO MANAGEMENT
         220 FLORIDA AVENUE                                                                  ¨ Unsecured loan repayments
         CORAL GABLES FL 33133                                                               þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 28
                       Case 20-12841-MFW            Doc 466         Filed 12/07/20       Page 40 of 103

Debtor   YouFit, LLC                                                                                Case number (if known) 20-12842

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.162.   PROMENADE PLAZA PARTNERSHIP                    9/1/2020     $10,524.80              ¨ Secured debt
         REDEVCO MANAGEMENT
         220 FLORIDA AVENUE                                                                  ¨ Unsecured loan repayments
         CORAL GABLES FL 33133                                                               þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.163.   PROMENADE PLAZA PARTNERSHIP                    8/1/2020     $10,524.86              ¨ Secured debt
         REDEVCO MANAGEMENT
         220 FLORIDA AVENUE                                                                  ¨ Unsecured loan repayments
         CORAL GABLES FL 33133                                                               þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.164.   SPP SUNWEST PORFOLIO, LLC                      10/27/2020 $115,870.79               ¨ Secured debt
         PO BOX 203710
         DALLAS TX 75320                                                                     ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.165.   STAPLES CONTRACT & COMMERCIAL                  10/7/2020    $7,439.14               ¨ Secured debt
         PO BOX 105748
         ATLANTA GA 30348-5748                                                               ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.166.   STAR 2 STAR COMMUNICATIONS LLC                 8/19/2020    $12,902.76              ¨ Secured debt
         PO BOX 97231
         LAS VEGAS NV 89193-731                                                              ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.167.   TEXAS DEPARTMENT OF REVENUE                    10/20/2020 $7,964.26                 ¨ Secured debt
         PO BOX 13528
         AUSTIN TX 78711-3528                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 29
                       Case 20-12841-MFW            Doc 466         Filed 12/07/20       Page 41 of 103

Debtor   YouFit, LLC                                                                                Case number (if known) 20-12842

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.168.   TEXAS DEPARTMENT OF REVENUE                    10/20/2020 $4,662.70                 ¨ Secured debt
         PO BOX 13528
         AUSTIN TX 78711-3528                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.169.   TEXAS DEPARTMENT OF REVENUE                    10/20/2020 $4,052.34                 ¨ Secured debt
         PO BOX 13528
         AUSTIN TX 78711-3528                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.170.   TEXAS DEPARTMENT OF REVENUE                    9/16/2020    $7,939.58               ¨ Secured debt
         PO BOX 13528
         AUSTIN TX 78711-3528                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.171.   TEXAS DEPARTMENT OF REVENUE                    9/16/2020    $6,927.37               ¨ Secured debt
         PO BOX 13528
         AUSTIN TX 78711-3528                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.172.   TEXAS DEPARTMENT OF REVENUE                    9/16/2020    $4,082.64               ¨ Secured debt
         PO BOX 13528
         AUSTIN TX 78711-3528                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.173.   TEXAS DEPARTMENT OF REVENUE                    8/19/2020    $9,482.93               ¨ Secured debt
         PO BOX 13528
         AUSTIN TX 78711-3528                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 30
                       Case 20-12841-MFW            Doc 466         Filed 12/07/20       Page 42 of 103

Debtor   YouFit, LLC                                                                                Case number (if known) 20-12842

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.174.   TEXAS DEPARTMENT OF REVENUE                    8/19/2020    $5,635.12               ¨ Secured debt
         PO BOX 13528
         AUSTIN TX 78711-3528                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.175.   TEXAS DEPARTMENT OF REVENUE                    8/19/2020    $4,340.88               ¨ Secured debt
         PO BOX 13528
         AUSTIN TX 78711-3528                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.176.   VERITIV OPERATING COMPANY                      10/27/2020 $9,626.39                 ¨ Secured debt
         P.O. BOX 849089
         DALLAS TX 75284-9089                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.177.   VERITIV OPERATING COMPANY                      10/21/2020 $25,860.54                ¨ Secured debt
         P.O. BOX 849089
         DALLAS TX 75284-9089                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.178.   VERITIV OPERATING COMPANY                      10/14/2020 $26,148.45                ¨ Secured debt
         P.O. BOX 849089
         DALLAS TX 75284-9089                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.179.   VERITIV OPERATING COMPANY                      10/7/2020    $15,769.76              ¨ Secured debt
         P.O. BOX 849089
         DALLAS TX 75284-9089                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 31
                       Case 20-12841-MFW            Doc 466         Filed 12/07/20       Page 43 of 103

Debtor   YouFit, LLC                                                                                Case number (if known) 20-12842

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.180.   VERITIV OPERATING COMPANY                      9/30/2020    $15,987.18              ¨ Secured debt
         P.O. BOX 849089
         DALLAS TX 75284-9089                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.181.   VERITIV OPERATING COMPANY                      9/23/2020    $11,440.10              ¨ Secured debt
         P.O. BOX 849089
         DALLAS TX 75284-9089                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.182.   VERITIV OPERATING COMPANY                      9/16/2020    $9,411.50               ¨ Secured debt
         P.O. BOX 849089
         DALLAS TX 75284-9089                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.183.   VERITIV OPERATING COMPANY                      8/12/2020    $13,901.60              ¨ Secured debt
         P.O. BOX 849089
         DALLAS TX 75284-9089                                                                ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.184.   WASTE MANAGEMENT INC OF FLORIDA                10/27/2020 $769.93                   ¨ Secured debt
         PO BOX 4648
         CAROL STREAM IL 60197-4648                                                          ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.185.   WASTE MANAGEMENT INC OF FLORIDA                10/27/2020 $642.23                   ¨ Secured debt
         PO BOX 4648
         CAROL STREAM IL 60197-4648                                                          ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 32
                       Case 20-12841-MFW            Doc 466      Filed 12/07/20        Page 44 of 103

Debtor   YouFit, LLC                                                                              Case number (if known) 20-12842

         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.186.   WASTE MANAGEMENT INC OF FLORIDA                10/27/2020 $460.21                 ¨ Secured debt
         PO BOX 4648
         CAROL STREAM IL 60197-4648                                                        ¨ Unsecured loan repayments
                                                                                           þ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           ¨ Other _______________
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.187.   WASTE MANAGEMENT INC OF FLORIDA                10/27/2020 $450.58                 ¨ Secured debt
         PO BOX 4648
         CAROL STREAM IL 60197-4648                                                        ¨ Unsecured loan repayments
                                                                                           þ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           ¨ Other _______________
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.188.   WASTE MANAGEMENT INC OF FLORIDA                10/27/2020 $418.78                 ¨ Secured debt
         PO BOX 4648
         CAROL STREAM IL 60197-4648                                                        ¨ Unsecured loan repayments
                                                                                           þ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           ¨ Other _______________
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.189.   WASTE MANAGEMENT INC OF FLORIDA                10/27/2020 $397.53                 ¨ Secured debt
         PO BOX 4648
         CAROL STREAM IL 60197-4648                                                        ¨ Unsecured loan repayments
                                                                                           þ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           ¨ Other _______________
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.190.   WASTE MANAGEMENT INC OF FLORIDA                10/27/2020 $386.87                 ¨ Secured debt
         PO BOX 4648
         CAROL STREAM IL 60197-4648                                                        ¨ Unsecured loan repayments
                                                                                           þ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           ¨ Other _______________
         Creditor’s name and address                    Dates      Total amount or value   Reasons for payment or transfer
                                                                                           Check all that apply

3.191.   WASTE MANAGEMENT INC OF FLORIDA                10/27/2020 $299.88                 ¨ Secured debt
         PO BOX 4648
         CAROL STREAM IL 60197-4648                                                        ¨ Unsecured loan repayments
                                                                                           þ Suppliers or vendors
                                                                                           ¨ Services
                                                                                           ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 33
                       Case 20-12841-MFW            Doc 466         Filed 12/07/20       Page 45 of 103

Debtor   YouFit, LLC                                                                                Case number (if known) 20-12842

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.192.   WASTE MANAGEMENT INC OF FLORIDA                10/27/2020 $228.37                   ¨ Secured debt
         PO BOX 4648
         CAROL STREAM IL 60197-4648                                                          ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.193.   WASTE MANAGEMENT INC OF FLORIDA                10/7/2020    $601.08                 ¨ Secured debt
         PO BOX 4648
         CAROL STREAM IL 60197-4648                                                          ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.194.   WASTE MANAGEMENT INC OF FLORIDA                10/7/2020    $400.53                 ¨ Secured debt
         PO BOX 4648
         CAROL STREAM IL 60197-4648                                                          ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.195.   WASTE MANAGEMENT INC OF FLORIDA                10/7/2020    $367.53                 ¨ Secured debt
         PO BOX 4648
         CAROL STREAM IL 60197-4648                                                          ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.196.   WASTE MANAGEMENT INC OF FLORIDA                10/7/2020    $300.42                 ¨ Secured debt
         PO BOX 4648
         CAROL STREAM IL 60197-4648                                                          ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.197.   WASTE MANAGEMENT INC OF FLORIDA                10/7/2020    $233.86                 ¨ Secured debt
         PO BOX 4648
         CAROL STREAM IL 60197-4648                                                          ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 34
                       Case 20-12841-MFW            Doc 466         Filed 12/07/20       Page 46 of 103

Debtor   YouFit, LLC                                                                                Case number (if known) 20-12842

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.198.   WASTE MANAGEMENT INC OF FLORIDA                9/30/2020    $360.76                 ¨ Secured debt
         PO BOX 4648
         CAROL STREAM IL 60197-4648                                                          ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.199.   WASTE MANAGEMENT INC OF FLORIDA                9/30/2020    $292.98                 ¨ Secured debt
         PO BOX 4648
         CAROL STREAM IL 60197-4648                                                          ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.200.   WASTE MANAGEMENT INC OF FLORIDA                9/24/2020    $372.04                 ¨ Secured debt
         PO BOX 4648
         CAROL STREAM IL 60197-4648                                                          ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.201.   WASTE MANAGEMENT INC OF FLORIDA                9/23/2020    $735.48                 ¨ Secured debt
         PO BOX 4648
         CAROL STREAM IL 60197-4648                                                          ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.202.   WASTE MANAGEMENT INC OF FLORIDA                9/16/2020    $648.02                 ¨ Secured debt
         PO BOX 4648
         CAROL STREAM IL 60197-4648                                                          ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.203.   WASTE MANAGEMENT INC OF FLORIDA                9/16/2020    $454.87                 ¨ Secured debt
         PO BOX 4648
         CAROL STREAM IL 60197-4648                                                          ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 35
                       Case 20-12841-MFW            Doc 466         Filed 12/07/20       Page 47 of 103

Debtor   YouFit, LLC                                                                                Case number (if known) 20-12842

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.204.   WASTE MANAGEMENT INC OF FLORIDA                9/16/2020    $290.12                 ¨ Secured debt
         PO BOX 4648
         CAROL STREAM IL 60197-4648                                                          ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.205.   WASTE MANAGEMENT INC OF FLORIDA                8/26/2020    $384.33                 ¨ Secured debt
         PO BOX 4648
         CAROL STREAM IL 60197-4648                                                          ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.206.   WASTE MANAGEMENT INC OF FLORIDA                8/12/2020    $1,212.37               ¨ Secured debt
         PO BOX 4648
         CAROL STREAM IL 60197-4648                                                          ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.207.   WASTE MANAGEMENT INC OF FLORIDA                8/12/2020    $715.84                 ¨ Secured debt
         PO BOX 4648
         CAROL STREAM IL 60197-4648                                                          ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.208.   WASTE MANAGEMENT INC OF FLORIDA                8/12/2020    $610.98                 ¨ Secured debt
         PO BOX 4648
         CAROL STREAM IL 60197-4648                                                          ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.209.   WASTE MANAGEMENT INC OF FLORIDA                8/12/2020    $600.31                 ¨ Secured debt
         PO BOX 4648
         CAROL STREAM IL 60197-4648                                                          ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 36
                       Case 20-12841-MFW            Doc 466         Filed 12/07/20       Page 48 of 103

Debtor   YouFit, LLC                                                                                Case number (if known) 20-12842

         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.210.   WASTE MANAGEMENT INC OF FLORIDA                8/12/2020    $600.24                 ¨ Secured debt
         PO BOX 4648
         CAROL STREAM IL 60197-4648                                                          ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.211.   WASTE MANAGEMENT INC OF FLORIDA                8/12/2020    $437.27                 ¨ Secured debt
         PO BOX 4648
         CAROL STREAM IL 60197-4648                                                          ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.212.   WASTE MANAGEMENT INC OF FLORIDA                8/12/2020    $429.60                 ¨ Secured debt
         PO BOX 4648
         CAROL STREAM IL 60197-4648                                                          ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.213.   WASTE MANAGEMENT INC OF FLORIDA                8/12/2020    $401.66                 ¨ Secured debt
         PO BOX 4648
         CAROL STREAM IL 60197-4648                                                          ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.214.   WASTE MANAGEMENT INC OF FLORIDA                8/12/2020    $360.76                 ¨ Secured debt
         PO BOX 4648
         CAROL STREAM IL 60197-4648                                                          ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________
         Creditor’s name and address                    Dates        Total amount or value   Reasons for payment or transfer
                                                                                             Check all that apply

3.215.   WASTE MANAGEMENT INC OF FLORIDA                8/12/2020    $305.42                 ¨ Secured debt
         PO BOX 4648
         CAROL STREAM IL 60197-4648                                                          ¨ Unsecured loan repayments
                                                                                             þ Suppliers or vendors
                                                                                             ¨ Services
                                                                                             ¨ Other _______________


Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 37
                             Case 20-12841-MFW                    Doc 466          Filed 12/07/20            Page 49 of 103

Debtor       YouFit, LLC                                                                                                  Case number (if known) 20-12842

            Creditor’s name and address                                Dates         Total amount or value       Reasons for payment or transfer
                                                                                                                 Check all that apply

3.216.      WASTE MANAGEMENT INC OF FLORIDA                            8/12/2020     $165.00                     ¨ Secured debt
            PO BOX 4648
            CAROL STREAM IL 60197-4648                                                                           ¨ Unsecured loan repayments
                                                                                                                 þ Suppliers or vendors
                                                                                                                 ¨ Services
                                                                                                                 ¨ Other _______________
            Creditor’s name and address                                Dates         Total amount or value       Reasons for payment or transfer
                                                                                                                 Check all that apply

3.217.      WRI JT NORTHRIDGE, L.P.                                    10/19/2020 $95,173.08                     ¨ Secured debt
            PO BOX 301607
            DALLAS TX 75303-1607                                                                                 ¨ Unsecured loan repayments
                                                                                                                 þ Suppliers or vendors
                                                                                                                 ¨ Services
                                                                                                                 ¨ Other _______________
            Creditor’s name and address                                Dates         Total amount or value       Reasons for payment or transfer
                                                                                                                 Check all that apply

3.218.      WRI JT NORTHRIDGE, L.P.                                    10/1/2020     $53,586.54                  ¨ Secured debt
            PO BOX 301607
            DALLAS TX 75303-1607                                                                                 ¨ Unsecured loan repayments
                                                                                                                 þ Suppliers or vendors
                                                                                                                 ¨ Services
                                                                                                                 ¨ Other _______________
            Creditor’s name and address                                Dates         Total amount or value       Reasons for payment or transfer
                                                                                                                 Check all that apply

3.219.      WRI JT NORTHRIDGE, L.P.                                    9/1/2020      $12,000.00                  ¨ Secured debt
            PO BOX 301607
            DALLAS TX 75303-1607                                                                                 ¨ Unsecured loan repayments
                                                                                                                 þ Suppliers or vendors
                                                                                                                 ¨ Services
                                                                                                                 ¨ Other _______________


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
       List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
       guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
       $6,825. (This amount may be adjusted on 04/01/2022 and every 3 years after that with respect to cases filed on or after the date of
       adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
       and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any
       managing agent of the debtor. 11 U.S.C. § 101(31).

       ¨ None
         Insider’s name and address                                  Dates         Total amount or value        Reasons for payment or transfer

4.1.     BERKS, MELINDA                                              8/21/2020     $4,000.00                    PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         WIFE OF FORMER CHIEF EXECUTIVE
         OFFICER/DIRECTOR - BERKS, RICK

Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          Page 38
                        Case 20-12841-MFW               Doc 466       Filed 12/07/20          Page 50 of 103

Debtor    YouFit, LLC                                                                                  Case number (if known) 20-12842

       Insider’s name and address                         Dates       Total amount or value    Reasons for payment or transfer

4.2.   BERKS, MELINDA                                     8/21/2020   $200.00                  PAYROLL
       1350 E NEWPORT CENTER DRIVE
       SUITE 110
       DEERFIELD BEACH FL 33442
       Relationship to debtor
       WIFE OF FORMER CHIEF EXECUTIVE
       OFFICER/DIRECTOR - BERKS, RICK

       Insider’s name and address                         Dates       Total amount or value    Reasons for payment or transfer

4.3.   BERKS, MELINDA                                     8/7/2020    $2,000.00                PAYROLL
       1350 E NEWPORT CENTER DRIVE
       SUITE 110
       DEERFIELD BEACH FL 33442
       Relationship to debtor
       WIFE OF FORMER CHIEF EXECUTIVE
       OFFICER/DIRECTOR - BERKS, RICK

       Insider’s name and address                         Dates       Total amount or value    Reasons for payment or transfer

4.4.   BERKS, MELINDA                                     7/24/2020   $2,000.00                PAYROLL
       1350 E NEWPORT CENTER DRIVE
       SUITE 110
       DEERFIELD BEACH FL 33442
       Relationship to debtor
       WIFE OF FORMER CHIEF EXECUTIVE
       OFFICER/DIRECTOR - BERKS, RICK

       Insider’s name and address                         Dates       Total amount or value    Reasons for payment or transfer

4.5.   BERKS, MELINDA                                     7/10/2020   $2,000.00                PAYROLL
       1350 E NEWPORT CENTER DRIVE
       SUITE 110
       DEERFIELD BEACH FL 33442
       Relationship to debtor
       WIFE OF FORMER CHIEF EXECUTIVE
       OFFICER/DIRECTOR - BERKS, RICK

       Insider’s name and address                         Dates       Total amount or value    Reasons for payment or transfer

4.6.   BERKS, MELINDA                                     6/26/2020   $2,000.00                PAYROLL
       1350 E NEWPORT CENTER DRIVE
       SUITE 110
       DEERFIELD BEACH FL 33442
       Relationship to debtor
       WIFE OF FORMER CHIEF EXECUTIVE
       OFFICER/DIRECTOR - BERKS, RICK

       Insider’s name and address                         Dates       Total amount or value    Reasons for payment or transfer

4.7.   BERKS, MELINDA                                     6/12/2020   $2,000.00                PAYROLL
       1350 E NEWPORT CENTER DRIVE
       SUITE 110
       DEERFIELD BEACH FL 33442
       Relationship to debtor
       WIFE OF FORMER CHIEF EXECUTIVE
       OFFICER/DIRECTOR - BERKS, RICK




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 39
                         Case 20-12841-MFW               Doc 466        Filed 12/07/20          Page 51 of 103

Debtor     YouFit, LLC                                                                                   Case number (if known) 20-12842

        Insider’s name and address                         Dates        Total amount or value    Reasons for payment or transfer

4.8.    BERKS, MELINDA                                     5/29/2020    $2,000.00                PAYROLL
        1350 E NEWPORT CENTER DRIVE
        SUITE 110
        DEERFIELD BEACH FL 33442
        Relationship to debtor
        WIFE OF FORMER CHIEF EXECUTIVE
        OFFICER/DIRECTOR - BERKS, RICK

        Insider’s name and address                         Dates        Total amount or value    Reasons for payment or transfer

4.9.    BERKS, MELINDA                                     5/15/2020    $2,000.00                PAYROLL
        1350 E NEWPORT CENTER DRIVE
        SUITE 110
        DEERFIELD BEACH FL 33442
        Relationship to debtor
        WIFE OF FORMER CHIEF EXECUTIVE
        OFFICER/DIRECTOR - BERKS, RICK

         Insider’s name and address                         Dates       Total amount or value     Reasons for payment or transfer

4.10.    BERKS, MELINDA                                     5/1/2020    $2,000.00                 PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         WIFE OF FORMER CHIEF EXECUTIVE
         OFFICER/DIRECTOR - BERKS, RICK

         Insider’s name and address                         Dates       Total amount or value     Reasons for payment or transfer

4.11.    BERKS, MELINDA                                     4/17/2020   $2,000.00                 PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         WIFE OF FORMER CHIEF EXECUTIVE
         OFFICER/DIRECTOR - BERKS, RICK

         Insider’s name and address                         Dates       Total amount or value     Reasons for payment or transfer

4.12.    BERKS, MELINDA                                     4/3/2020    $2,000.00                 PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         WIFE OF FORMER CHIEF EXECUTIVE
         OFFICER/DIRECTOR - BERKS, RICK

         Insider’s name and address                         Dates       Total amount or value     Reasons for payment or transfer

4.13.    BERKS, MELINDA                                     3/20/2020   $2,000.00                 PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         WIFE OF FORMER CHIEF EXECUTIVE
         OFFICER/DIRECTOR - BERKS, RICK




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 40
                        Case 20-12841-MFW             Doc 466        Filed 12/07/20      Page 52 of 103

Debtor    YouFit, LLC                                                                               Case number (if known) 20-12842

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.14.    BERKS, MELINDA                                  3/6/2020    $2,000.00               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         WIFE OF FORMER CHIEF EXECUTIVE
         OFFICER/DIRECTOR - BERKS, RICK

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.15.    BERKS, MELINDA                                  3/6/2020    $2,000.00               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         WIFE OF FORMER CHIEF EXECUTIVE
         OFFICER/DIRECTOR - BERKS, RICK

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.16.    BERKS, MELINDA                                  2/21/2020   $2,000.00               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         WIFE OF FORMER CHIEF EXECUTIVE
         OFFICER/DIRECTOR - BERKS, RICK

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.17.    BERKS, MELINDA                                  2/7/2020    $2,000.00               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         WIFE OF FORMER CHIEF EXECUTIVE
         OFFICER/DIRECTOR - BERKS, RICK

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.18.    BERKS, MELINDA                                  1/24/2020   $2,000.00               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         WIFE OF FORMER CHIEF EXECUTIVE
         OFFICER/DIRECTOR - BERKS, RICK

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.19.    BERKS, MELINDA                                  1/10/2020   $2,000.00               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         WIFE OF FORMER CHIEF EXECUTIVE
         OFFICER/DIRECTOR - BERKS, RICK




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 41
                        Case 20-12841-MFW             Doc 466        Filed 12/07/20      Page 53 of 103

Debtor    YouFit, LLC                                                                               Case number (if known) 20-12842

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.20.    BERKS, MELINDA                                  12/27/2019 $2,000.00                PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         WIFE OF FORMER CHIEF EXECUTIVE
         OFFICER/DIRECTOR - BERKS, RICK

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.21.    BERKS, MELINDA                                  12/13/2019 $2,000.00                PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         WIFE OF FORMER CHIEF EXECUTIVE
         OFFICER/DIRECTOR - BERKS, RICK

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.22.    BERKS, MELINDA                                  11/29/2019 $2,000.00                PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         WIFE OF FORMER CHIEF EXECUTIVE
         OFFICER/DIRECTOR - BERKS, RICK

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.23.    BERKS, MELINDA                                  11/15/2019 $2,000.00                PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         WIFE OF FORMER CHIEF EXECUTIVE
         OFFICER/DIRECTOR - BERKS, RICK

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.24.    BERKS, MELINDA                                  11/1/2019   $2,000.00               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         WIFE OF FORMER CHIEF EXECUTIVE
         OFFICER/DIRECTOR - BERKS, RICK

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.25.    BERKS, RICK                                     7/3/2020    $7,769.71               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CHIEF EXECUTIVE OFFICER/DIRECTOR




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 42
                        Case 20-12841-MFW             Doc 466        Filed 12/07/20      Page 54 of 103

Debtor    YouFit, LLC                                                                               Case number (if known) 20-12842

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.26.    BERKS, RICK                                     6/26/2020   $77,697.05              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CHIEF EXECUTIVE OFFICER/DIRECTOR

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.27.    BERKS, RICK                                     4/17/2020   $77,692.05              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CHIEF EXECUTIVE OFFICER/DIRECTOR

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.28.    BERKS, RICK                                     3/20/2020   $15,539.41              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CHIEF EXECUTIVE OFFICER/DIRECTOR

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.29.    BERKS, RICK                                     3/6/2020    $15,539.41              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CHIEF EXECUTIVE OFFICER/DIRECTOR

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.30.    BERKS, RICK                                     2/21/2020   $15,539.41              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CHIEF EXECUTIVE OFFICER/DIRECTOR

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.31.    BERKS, RICK                                     2/7/2020    $15,539.41              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CHIEF EXECUTIVE OFFICER/DIRECTOR

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.32.    BERKS, RICK                                     1/31/2020   $20,683.07              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CHIEF EXECUTIVE OFFICER/DIRECTOR

Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 43
                        Case 20-12841-MFW             Doc 466        Filed 12/07/20      Page 55 of 103

Debtor    YouFit, LLC                                                                               Case number (if known) 20-12842

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.33.    BERKS, RICK                                     1/24/2020   $15,539.41              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CHIEF EXECUTIVE OFFICER/DIRECTOR

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.34.    BERKS, RICK                                     1/10/2020   $15,539.41              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CHIEF EXECUTIVE OFFICER/DIRECTOR

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.35.    BERKS, RICK                                     12/27/2019 $1.00                    PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CHIEF EXECUTIVE OFFICER/DIRECTOR

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.36.    BERKS, RICK                                     12/13/2019 $1.00                    PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CHIEF EXECUTIVE OFFICER/DIRECTOR

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.37.    BERKS, RICK                                     11/29/2019 $1.00                    PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CHIEF EXECUTIVE OFFICER/DIRECTOR

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.38.    BERKS, RICK                                     11/15/2019 $1.00                    PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CHIEF EXECUTIVE OFFICER/DIRECTOR

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.39.    BERKS, RICK                                     11/1/2019   $1.00                   PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CHIEF EXECUTIVE OFFICER/DIRECTOR

Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 44
                        Case 20-12841-MFW             Doc 466        Filed 12/07/20      Page 56 of 103

Debtor    YouFit, LLC                                                                               Case number (if known) 20-12842

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.40.    BERKS-STROSS, CHRISTY                           6/26/2020   $8,076.92               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER DIRECTOR/SECRETARY

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.41.    BERKS-STROSS, CHRISTY                           6/12/2020   $8,076.92               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER DIRECTOR/SECRETARY

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.42.    BERKS-STROSS, CHRISTY                           5/29/2020   $8,076.92               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER DIRECTOR/SECRETARY

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.43.    BERKS-STROSS, CHRISTY                           5/15/2020   $8,076.92               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER DIRECTOR/SECRETARY

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.44.    BERKS-STROSS, CHRISTY                           5/1/2020    $8,076.92               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER DIRECTOR/SECRETARY

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.45.    BERKS-STROSS, CHRISTY                           4/17/2020   $8,076.92               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER DIRECTOR/SECRETARY

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.46.    BERKS-STROSS, CHRISTY                           4/3/2020    $8,076.92               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER DIRECTOR/SECRETARY

Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 45
                        Case 20-12841-MFW             Doc 466        Filed 12/07/20      Page 57 of 103

Debtor    YouFit, LLC                                                                               Case number (if known) 20-12842

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.47.    BERKS-STROSS, CHRISTY                           3/20/2020   $8,076.92               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER DIRECTOR/SECRETARY

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.48.    BERKS-STROSS, CHRISTY                           3/6/2020    $8,076.92               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER DIRECTOR/SECRETARY

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.49.    BERKS-STROSS, CHRISTY                           2/21/2020   $8,076.92               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER DIRECTOR/SECRETARY

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.50.    BERKS-STROSS, CHRISTY                           2/7/2020    $8,076.92               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER DIRECTOR/SECRETARY

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.51.    BERKS-STROSS, CHRISTY                           1/31/2020   $10,341.53              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER DIRECTOR/SECRETARY

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.52.    BERKS-STROSS, CHRISTY                           1/24/2020   $8,076.92               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER DIRECTOR/SECRETARY

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.53.    BERKS-STROSS, CHRISTY                           1/10/2020   $8,076.92               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER DIRECTOR/SECRETARY

Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 46
                        Case 20-12841-MFW             Doc 466        Filed 12/07/20      Page 58 of 103

Debtor    YouFit, LLC                                                                               Case number (if known) 20-12842

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.54.    BERKS-STROSS, CHRISTY                           12/27/2019 $8,076.92                PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER DIRECTOR/SECRETARY

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.55.    BERKS-STROSS, CHRISTY                           12/13/2019 $8,076.92                PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER DIRECTOR/SECRETARY

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.56.    BERKS-STROSS, CHRISTY                           11/29/2019 $8,076.92                PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER DIRECTOR/SECRETARY

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.57.    BERKS-STROSS, CHRISTY                           11/15/2019 $8,076.92                PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER DIRECTOR/SECRETARY

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.58.    BERKS-STROSS, CHRISTY                           11/1/2019   $8,076.92               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER DIRECTOR/SECRETARY

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.59.    CREEGAN, JOSEPH J                               11/29/2019 $8,464.25                PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CHIEF OPERATING OFFICER

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.60.    CREEGAN, JOSEPH J                               11/15/2019 $10,580.31               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CHIEF OPERATING OFFICER

Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 47
                        Case 20-12841-MFW             Doc 466        Filed 12/07/20      Page 59 of 103

Debtor    YouFit, LLC                                                                               Case number (if known) 20-12842

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.61.    CREEGAN, JOSEPH J                               11/1/2019   $10,580.31              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CHIEF OPERATING OFFICER

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.62.    JOHNSON, JESSICA                                11/13/2020 $12,500.00               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF OPERATING OFFICER

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.63.    JOHNSON, JESSICA                                10/30/2020 $12,500.00               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF OPERATING OFFICER

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.64.    JOHNSON, JESSICA                                10/16/2020 $12,500.00               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF OPERATING OFFICER

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.65.    JOHNSON, JESSICA                                10/2/2020   $12,500.00              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF OPERATING OFFICER

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.66.    JOHNSON, JESSICA                                9/18/2020   $12,500.00              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF OPERATING OFFICER

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.67.    JOHNSON, JESSICA                                9/4/2020    $12,500.00              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF OPERATING OFFICER

Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 48
                        Case 20-12841-MFW             Doc 466        Filed 12/07/20      Page 60 of 103

Debtor    YouFit, LLC                                                                               Case number (if known) 20-12842

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.68.    JOHNSON, JESSICA                                8/21/2020   $12,500.00              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF OPERATING OFFICER

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.69.    JOHNSON, JESSICA                                8/7/2020    $12,500.00              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF OPERATING OFFICER

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.70.    JOHNSON, JESSICA                                7/24/2020   $12,500.00              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF OPERATING OFFICER

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.71.    JOHNSON, JESSICA                                7/10/2020   $12,500.00              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF OPERATING OFFICER

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.72.    JOHNSON, JESSICA                                6/26/2020   $12,500.00              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF OPERATING OFFICER

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.73.    JOHNSON, JESSICA                                6/12/2020   $11,538.46              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF OPERATING OFFICER

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.74.    JOHNSON, JESSICA                                5/29/2020   $10,576.92              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF OPERATING OFFICER

Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 49
                        Case 20-12841-MFW             Doc 466        Filed 12/07/20      Page 61 of 103

Debtor    YouFit, LLC                                                                               Case number (if known) 20-12842

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.75.    JOHNSON, JESSICA                                5/15/2020   $10,576.92              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF OPERATING OFFICER

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.76.    JOHNSON, JESSICA                                5/1/2020    $10,576.92              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF OPERATING OFFICER

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.77.    JOHNSON, JESSICA                                4/17/2020   $10,576.92              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF OPERATING OFFICER

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.78.    JOHNSON, JESSICA                                4/3/2020    $10,576.92              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF OPERATING OFFICER

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.79.    JOHNSON, JESSICA                                3/20/2020   $10,576.92              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF OPERATING OFFICER

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.80.    JOHNSON, JESSICA                                3/6/2020    $10,576.92              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF OPERATING OFFICER

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.81.    JOHNSON, JESSICA                                2/21/2020   $10,576.92              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF OPERATING OFFICER

Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 50
                        Case 20-12841-MFW             Doc 466        Filed 12/07/20      Page 62 of 103

Debtor    YouFit, LLC                                                                               Case number (if known) 20-12842

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.82.    JOHNSON, JESSICA                                2/7/2020    $10,576.92              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF OPERATING OFFICER

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.83.    JOHNSON, JESSICA                                1/31/2020   $22,841.53              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF OPERATING OFFICER

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.84.    JOHNSON, JESSICA                                1/24/2020   $10,576.92              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF OPERATING OFFICER

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.85.    JOHNSON, JESSICA                                1/10/2020   $10,576.92              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF OPERATING OFFICER

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.86.    JOHNSON, JESSICA                                12/27/2019 $10,576.92               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF OPERATING OFFICER

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.87.    JOHNSON, JESSICA                                12/13/2019 $10,576.92               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF OPERATING OFFICER

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.88.    JOHNSON, JESSICA                                11/29/2019 $9,448.47                PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF OPERATING OFFICER

Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 51
                        Case 20-12841-MFW             Doc 466        Filed 12/07/20      Page 63 of 103

Debtor    YouFit, LLC                                                                               Case number (if known) 20-12842

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.89.    JOHNSON, JESSICA                                11/15/2019 $9,448.47                PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF OPERATING OFFICER

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.90.    JOHNSON, JESSICA                                11/1/2019   $9,448.47               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF OPERATING OFFICER

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.91.    JULIANELLI, ROGER                               11/13/2020 $8,283.00                PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF ADMINISTRATIVE OFFICER

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.92.    JULIANELLI, ROGER                               10/30/2020 $8,283.00                PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF ADMINISTRATIVE OFFICER

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.93.    JULIANELLI, ROGER                               10/16/2020 $8,283.00                PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF ADMINISTRATIVE OFFICER

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.94.    JULIANELLI, ROGER                               10/2/2020   $8,283.00               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF ADMINISTRATIVE OFFICER

         Insider’s name and address                      Dates       Total amount or value   Reasons for payment or transfer

4.95.    JULIANELLI, ROGER                               9/18/2020   $8,283.00               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF ADMINISTRATIVE OFFICER

Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 52
                        Case 20-12841-MFW             Doc 466         Filed 12/07/20       Page 64 of 103

Debtor    YouFit, LLC                                                                                 Case number (if known) 20-12842

         Insider’s name and address                      Dates        Total amount or value    Reasons for payment or transfer

4.96.    JULIANELLI, ROGER                               9/4/2020     $8,283.00                PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF ADMINISTRATIVE OFFICER

         Insider’s name and address                      Dates        Total amount or value    Reasons for payment or transfer

4.97.    JULIANELLI, ROGER                               8/21/2020    $8,283.00                PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF ADMINISTRATIVE OFFICER

         Insider’s name and address                      Dates        Total amount or value    Reasons for payment or transfer

4.98.    JULIANELLI, ROGER                               8/7/2020     $7,021.49                PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF ADMINISTRATIVE OFFICER

         Insider’s name and address                      Dates        Total amount or value    Reasons for payment or transfer

4.99.    JULIANELLI, ROGER                               7/24/2020    $7,021.49                PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF ADMINISTRATIVE OFFICER

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.100.    JULIANELLI, ROGER                               7/10/2020    $7,021.49               PAYROLL
          1350 E NEWPORT CENTER DRIVE
          SUITE 110
          DEERFIELD BEACH FL 33442
          Relationship to debtor
          CHIEF ADMINISTRATIVE OFFICER

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.101.    JULIANELLI, ROGER                               6/26/2020    $7,021.49               PAYROLL
          1350 E NEWPORT CENTER DRIVE
          SUITE 110
          DEERFIELD BEACH FL 33442
          Relationship to debtor
          CHIEF ADMINISTRATIVE OFFICER

          Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.102.    JULIANELLI, ROGER                               6/12/2020    $7,021.49               PAYROLL
          1350 E NEWPORT CENTER DRIVE
          SUITE 110
          DEERFIELD BEACH FL 33442
          Relationship to debtor
          CHIEF ADMINISTRATIVE OFFICER

Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 53
                       Case 20-12841-MFW             Doc 466         Filed 12/07/20       Page 65 of 103

Debtor   YouFit, LLC                                                                                 Case number (if known) 20-12842

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.103.   JULIANELLI, ROGER                               5/29/2020    $7,021.49               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF ADMINISTRATIVE OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.104.   JULIANELLI, ROGER                               5/15/2020    $7,021.49               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF ADMINISTRATIVE OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.105.   JULIANELLI, ROGER                               5/1/2020     $7,021.49               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF ADMINISTRATIVE OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.106.   JULIANELLI, ROGER                               4/17/2020    $7,021.49               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF ADMINISTRATIVE OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.107.   JULIANELLI, ROGER                               4/3/2020     $7,021.49               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF ADMINISTRATIVE OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.108.   JULIANELLI, ROGER                               3/20/2020    $7,021.49               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF ADMINISTRATIVE OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.109.   JULIANELLI, ROGER                               3/6/2020     $7,021.49               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF ADMINISTRATIVE OFFICER

Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 54
                       Case 20-12841-MFW             Doc 466         Filed 12/07/20       Page 66 of 103

Debtor   YouFit, LLC                                                                                 Case number (if known) 20-12842

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.110.   JULIANELLI, ROGER                               2/21/2020    $7,021.49               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF ADMINISTRATIVE OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.111.   JULIANELLI, ROGER                               2/7/2020     $7,021.49               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF ADMINISTRATIVE OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.112.   JULIANELLI, ROGER                               1/31/2020    $3,447.18               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF ADMINISTRATIVE OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.113.   JULIANELLI, ROGER                               1/24/2020    $7,021.49               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF ADMINISTRATIVE OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.114.   JULIANELLI, ROGER                               1/10/2020    $7,021.49               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF ADMINISTRATIVE OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.115.   JULIANELLI, ROGER                               12/27/2019 $7,021.49                 PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF ADMINISTRATIVE OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.116.   JULIANELLI, ROGER                               12/13/2019 $7,021.49                 PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF ADMINISTRATIVE OFFICER

Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 55
                       Case 20-12841-MFW             Doc 466         Filed 12/07/20       Page 67 of 103

Debtor   YouFit, LLC                                                                                 Case number (if known) 20-12842

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.117.   JULIANELLI, ROGER                               11/29/2019 $7,021.49                 PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF ADMINISTRATIVE OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.118.   JULIANELLI, ROGER                               11/15/2019 $7,021.49                 PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF ADMINISTRATIVE OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.119.   JULIANELLI, ROGER                               11/1/2019    $7,021.49               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF ADMINISTRATIVE OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.120.   MAYER, DAVID                                    11/13/2020 $11,974.37                PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.121.   MAYER, DAVID                                    10/30/2020 $11,974.37                PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.122.   MAYER, DAVID                                    10/16/2020 $11,974.37                PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.123.   MAYER, DAVID                                    10/2/2020    $11,974.37              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 56
                       Case 20-12841-MFW             Doc 466         Filed 12/07/20       Page 68 of 103

Debtor   YouFit, LLC                                                                                 Case number (if known) 20-12842

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.124.   MAYER, DAVID                                    9/18/2020    $11,974.37              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.125.   MAYER, DAVID                                    9/4/2020     $11,974.37              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.126.   MAYER, DAVID                                    8/21/2020    $11,974.37              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.127.   MAYER, DAVID                                    8/7/2020     $11,974.37              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.128.   MAYER, DAVID                                    7/24/2020    $11,974.37              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.129.   MAYER, DAVID                                    7/10/2020    $11,974.37              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.130.   MAYER, DAVID                                    6/26/2020    $11,974.37              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 57
                       Case 20-12841-MFW             Doc 466         Filed 12/07/20       Page 69 of 103

Debtor   YouFit, LLC                                                                                 Case number (if known) 20-12842

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.131.   MAYER, DAVID                                    6/12/2020    $11,012.82              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.132.   MAYER, DAVID                                    5/29/2020    $10,051.29              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.133.   MAYER, DAVID                                    5/15/2020    $10,051.29              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.134.   MAYER, DAVID                                    5/1/2020     $10,051.29              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.135.   MAYER, DAVID                                    4/17/2020    $10,051.29              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.136.   MAYER, DAVID                                    4/3/2020     $10,051.29              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.137.   MAYER, DAVID                                    3/20/2020    $10,051.29              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 58
                       Case 20-12841-MFW             Doc 466         Filed 12/07/20       Page 70 of 103

Debtor   YouFit, LLC                                                                                 Case number (if known) 20-12842

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.138.   MAYER, DAVID                                    3/6/2020     $10,051.29              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.139.   MAYER, DAVID                                    2/21/2020    $10,051.29              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.140.   MAYER, DAVID                                    2/7/2020     $10,051.29              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.141.   MAYER, DAVID                                    1/31/2020    $22,841.53              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.142.   MAYER, DAVID                                    1/24/2020    $10,051.29              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.143.   MAYER, DAVID                                    1/10/2020    $10,051.29              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.144.   MAYER, DAVID                                    12/27/2019 $10,051.29                PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 59
                       Case 20-12841-MFW             Doc 466         Filed 12/07/20       Page 71 of 103

Debtor   YouFit, LLC                                                                                 Case number (if known) 20-12842

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.145.   MAYER, DAVID                                    12/13/2019 $10,051.29                PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.146.   MAYER, DAVID                                    11/29/2019 $10,051.29                PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.147.   MAYER, DAVID                                    11/15/2019 $10,051.29                PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.148.   MAYER, DAVID                                    11/1/2019    $10,051.29              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         CHIEF FINANCIAL OFFICER

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.149.   MUNIZ, MELISSA                                  5/15/2020    $500.00                 PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         DAUGHTER OF CHIEF EXECUTIVE
         OFFICER/DIRECTOR - BERKS, RICK

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.150.   MUNIZ, MELISSA                                  5/1/2020     $500.00                 PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         DAUGHTER OF CHIEF EXECUTIVE
         OFFICER/DIRECTOR - BERKS, RICK




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 60
                       Case 20-12841-MFW             Doc 466         Filed 12/07/20       Page 72 of 103

Debtor   YouFit, LLC                                                                                 Case number (if known) 20-12842

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.151.   MUNIZ, MELISSA                                  4/17/2020    $500.00                 PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         DAUGHTER OF CHIEF EXECUTIVE
         OFFICER/DIRECTOR - BERKS, RICK

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.152.   MUNIZ, MELISSA                                  4/3/2020     $500.00                 PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         DAUGHTER OF CHIEF EXECUTIVE
         OFFICER/DIRECTOR - BERKS, RICK

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.153.   MUNIZ, MELISSA                                  3/20/2020    $500.00                 PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         DAUGHTER OF CHIEF EXECUTIVE
         OFFICER/DIRECTOR - BERKS, RICK

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.154.   MUNIZ, MELISSA                                  3/6/2020     $500.00                 PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         DAUGHTER OF CHIEF EXECUTIVE
         OFFICER/DIRECTOR - BERKS, RICK

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.155.   MUNIZ, MELISSA                                  3/6/2020     $500.00                 PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         DAUGHTER OF CHIEF EXECUTIVE
         OFFICER/DIRECTOR - BERKS, RICK

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.156.   MUNIZ, MELISSA                                  2/21/2020    $500.00                 PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         DAUGHTER OF CHIEF EXECUTIVE
         OFFICER/DIRECTOR - BERKS, RICK




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 61
                       Case 20-12841-MFW             Doc 466         Filed 12/07/20       Page 73 of 103

Debtor   YouFit, LLC                                                                                 Case number (if known) 20-12842

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.157.   MUNIZ, MELISSA                                  2/7/2020     $500.00                 PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         DAUGHTER OF CHIEF EXECUTIVE
         OFFICER/DIRECTOR - BERKS, RICK

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.158.   MUNIZ, MELISSA                                  1/24/2020    $500.00                 PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         DAUGHTER OF CHIEF EXECUTIVE
         OFFICER/DIRECTOR - BERKS, RICK

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.159.   MUNIZ, MELISSA                                  1/10/2020    $500.00                 PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         DAUGHTER OF CHIEF EXECUTIVE
         OFFICER/DIRECTOR - BERKS, RICK

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.160.   MUNIZ, MELISSA                                  12/27/2019 $500.00                   PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         DAUGHTER OF CHIEF EXECUTIVE
         OFFICER/DIRECTOR - BERKS, RICK

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.161.   MUNIZ, MELISSA                                  12/13/2019 $500.00                   PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         DAUGHTER OF CHIEF EXECUTIVE
         OFFICER/DIRECTOR - BERKS, RICK

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.162.   MUNIZ, MELISSA                                  11/29/2019 $500.00                   PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         DAUGHTER OF CHIEF EXECUTIVE
         OFFICER/DIRECTOR - BERKS, RICK




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 62
                       Case 20-12841-MFW             Doc 466         Filed 12/07/20       Page 74 of 103

Debtor   YouFit, LLC                                                                                 Case number (if known) 20-12842

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.163.   MUNIZ, MELISSA                                  11/15/2019 $500.00                   PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         DAUGHTER OF CHIEF EXECUTIVE
         OFFICER/DIRECTOR - BERKS, RICK

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.164.   MUNIZ, MELISSA                                  11/1/2019    $500.00                 PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         DAUGHTER OF CHIEF EXECUTIVE
         OFFICER/DIRECTOR - BERKS, RICK

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.165.   PETERSON, THOMAS                                5/29/2020    $9,705.49               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CMO

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.166.   PETERSON, THOMAS                                5/15/2020    $9,705.49               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CMO

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.167.   PETERSON, THOMAS                                5/1/2020     $9,705.49               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CMO

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.168.   PETERSON, THOMAS                                4/17/2020    $9,705.49               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CMO




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 63
                       Case 20-12841-MFW             Doc 466         Filed 12/07/20       Page 75 of 103

Debtor   YouFit, LLC                                                                                 Case number (if known) 20-12842

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.169.   PETERSON, THOMAS                                4/3/2020     $9,705.49               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CMO

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.170.   PETERSON, THOMAS                                3/20/2020    $9,705.49               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CMO

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.171.   PETERSON, THOMAS                                3/6/2020     $9,705.49               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CMO

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.172.   PETERSON, THOMAS                                3/6/2020     $7,316.47               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CMO

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.173.   PETERSON, THOMAS                                2/21/2020    $10,452.06              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CMO

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.174.   PETERSON, THOMAS                                2/7/2020     $10,452.06              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CMO

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.175.   PETERSON, THOMAS                                1/31/2020    $17,131.15              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CMO

Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 64
                       Case 20-12841-MFW             Doc 466         Filed 12/07/20       Page 76 of 103

Debtor   YouFit, LLC                                                                                 Case number (if known) 20-12842

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.176.   PETERSON, THOMAS                                1/24/2020    $10,452.06              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CMO

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.177.   PETERSON, THOMAS                                1/10/2020    $10,452.06              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CMO

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.178.   PETERSON, THOMAS                                12/27/2019 $10,452.06                PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CMO

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.179.   PETERSON, THOMAS                                12/13/2019 $10,452.06                PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CMO

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.180.   PETERSON, THOMAS                                11/29/2019 $10,452.06                PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CMO

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.181.   PETERSON, THOMAS                                11/15/2019 $10,452.06                PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CMO

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.182.   PETERSON, THOMAS                                11/1/2019    $10,452.06              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER CMO

Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 65
                       Case 20-12841-MFW             Doc 466         Filed 12/07/20       Page 77 of 103

Debtor   YouFit, LLC                                                                                 Case number (if known) 20-12842

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.183.   TAPLINGER, ADAM                                 5/1/2020     $6,350.10               PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER VICE PRESIDENT

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.184.   TAPLINGER, ADAM                                 4/17/2020    $10,550.15              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER VICE PRESIDENT

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.185.   TAPLINGER, ADAM                                 4/3/2020     $10,550.15              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER VICE PRESIDENT

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.186.   TAPLINGER, ADAM                                 3/20/2020    $10,550.15              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER VICE PRESIDENT

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.187.   TAPLINGER, ADAM                                 3/6/2020     $10,550.15              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER VICE PRESIDENT

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.188.   TAPLINGER, ADAM                                 2/21/2020    $10,550.15              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER VICE PRESIDENT

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.189.   TAPLINGER, ADAM                                 2/7/2020     $10,550.15              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER VICE PRESIDENT

Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 66
                       Case 20-12841-MFW             Doc 466         Filed 12/07/20       Page 78 of 103

Debtor   YouFit, LLC                                                                                 Case number (if known) 20-12842

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.190.   TAPLINGER, ADAM                                 1/31/2020    $10,341.53              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER VICE PRESIDENT

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.191.   TAPLINGER, ADAM                                 1/24/2020    $10,550.15              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER VICE PRESIDENT

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.192.   TAPLINGER, ADAM                                 1/10/2020    $10,550.15              PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER VICE PRESIDENT

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.193.   TAPLINGER, ADAM                                 12/27/2019 $10,550.15                PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER VICE PRESIDENT

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.194.   TAPLINGER, ADAM                                 12/13/2019 $10,550.15                PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER VICE PRESIDENT

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.195.   TAPLINGER, ADAM                                 11/29/2019 $10,550.15                PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER VICE PRESIDENT

         Insider’s name and address                      Dates        Total amount or value   Reasons for payment or transfer

4.196.   TAPLINGER, ADAM                                 11/15/2019 $10,550.15                PAYROLL
         1350 E NEWPORT CENTER DRIVE
         SUITE 110
         DEERFIELD BEACH FL 33442
         Relationship to debtor
         FORMER VICE PRESIDENT

Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 67
                             Case 20-12841-MFW                    Doc 466          Filed 12/07/20            Page 79 of 103

Debtor       YouFit, LLC                                                                                                  Case number (if known) 20-12842

            Insider’s name and address                                 Dates         Total amount or value       Reasons for payment or transfer

4.197.      TAPLINGER, ADAM                                            11/1/2019     $10,550.15                  PAYROLL
            1350 E NEWPORT CENTER DRIVE
            SUITE 110
            DEERFIELD BEACH FL 33442
            Relationship to debtor
            FORMER VICE PRESIDENT




5. Repossessions, foreclosures, and returns
       List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed
       by a creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property
       listed in line 6.

       þ None
         Creditor’s name and address                          Description of the property                         Date                   Value of property

5.1.     _____________________________________                _____________________________________               ________________ $______________
         _____________________________________
         _____________________________________
         _____________________________________




6. Setoffs
       List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an
       account of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the
       debtor owed a debt.

       þ None
         Creditor’s name and address                  Description of the action creditor took                     Date action was        Amount
                                                                                                                  taken

6.1.     ________________________________             __________________________________________                  ________________ $______________
         ________________________________
         ________________________________
         ________________________________             Last 4 digits of account number: XXXX–__________




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          Page 68
                            Case 20-12841-MFW                   Doc 466          Filed 12/07/20           Page 80 of 103

Debtor      YouFit, LLC                                                                                               Case number (if known) 20-12842



 Part 3:       Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
       List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was
       involved in any capacity—within 1 year before filing this case.

       ¨ None
         Case title                              Nature of case                          Court or agency's name and address          Status of case

7.1.     79 BISCAYNE PLAZA, LLC V.               LANDLORD TENANT                         CIRCUIT COURT, MIAMI DADE                   ¨ Pending
         YOUFIT, LLC AND YOUFIT                                                          COUNTY, FL
         HEALTH CLUBS, LLC                                                               73 W FLAGLER ST.                            ¨ On appeal
         Case number
                                                                                         MIAMI FL 33128                              þ Concluded
         2020-011421-CA-01

         Case title                              Nature of case                          Court or agency's name and address          Status of case

7.2.     BROADRIDGE SHOPPING          LANDLORD TENANT                                    DISTRICT COURT,                             þ Pending
         CENTER, LLC (LANDLORD) V YOU                                                    ARAPAHOE COUNTY, CO
         FIT, LLC (TENANT)                                                               7325 S POTOMAC ST.                          ¨ On appeal
         Case number
                                                                                         ENGLEWOOD CO 80112                          ¨ Concluded
         CASE NO. 2020CV31489

         Case title                              Nature of case                          Court or agency's name and address          Status of case

7.3.     FRIT COCOWALK OWNER LLC V.              LANDLORD TENANT                         CIRCUIT COURT MIAMI-DADE                    þ Pending
         YOU FIT, LLC                                                                    COUNTY, FLORIDA
                                                                                         73 W FLAGLER ST.                            ¨ On appeal
         Case number                                                                     MAIMI FL 33130                              ¨ Concluded
         2017-005137-CA-01

         Case title                              Nature of case                          Court or agency's name and address          Status of case

7.4.     GATOR ANTOINE PARTNERS                  LANDLORD TENANT                         DISTRICT COURT HARRIS COUNTY                þ Pending
         LLLP V YOU FIT LLC AND YOU FIT                                                  TX
         HEALTH CLUBS                                                                    201 CAROLINE ST.                            ¨ On appeal
         Case number
                                                                                         HOUSTON TX 77002                            ¨ Concluded
         2020-4975

         Case title                              Nature of case                          Court or agency's name and address          Status of case

7.5.     GATOR FLOWER MOUND, LLC V               LANDLORD TENANT                         DISTRICT COURT DENTON COUNTY                þ Pending
         YOU FIT LLC AND YOU FIT                                                         TX
         HEALTH CLUBS                                                                    1450 E MCKINNEY ST.                         ¨ On appeal
         Case number
                                                                                         DENTON TX 76209                             ¨ Concluded
         20-6522-211

         Case title                              Nature of case                          Court or agency's name and address          Status of case

7.6.     HULEN POINTE RETAIL, LLC V.             LANDLORD TENANT                         TARRANT COUNTY, TX                          þ Pending
         YOU FIT, LLC                                                                    TARRANT COUNTY COURTHOUSE
                                                                                         100 WEST WEATHERFORD                        ¨ On appeal
         Case number                                                                     FORT WORTH TX 76196-0240                    ¨ Concluded
         048-318299-20




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 69
                          Case 20-12841-MFW           Doc 466     Filed 12/07/20       Page 81 of 103

Debtor     YouFit, LLC                                                                            Case number (if known) 20-12842

        Case title                       Nature of case                  Court or agency's name and address    Status of case

7.7.    IRT PARTNERS LP, A GEORGIA       LANDLORD TENANT                 COUNTY COURT, ORANGE COUNTY,          þ Pending
        LIMITED PARTNERSHIP V YF                                         FL
        UNIGOLD LLC DBA YOU FIT                                          425 N. ORANGE AVENUE                  ¨ On appeal
        HEALTH CLUB                                                      ORLANDO FL 32801                      ¨ Concluded
        Case number
        2020-CC-7998-O

        Case title                       Nature of case                  Court or agency's name and address    Status of case

7.8.    JORGE CHAN V. YOUFIT, LLC        PERSONAL INJURY                 CIRCUIT COURT, BROWARD                ¨ Pending
                                                                         COUNTY, FL
        Case number                                                      201 SE 6TH ST.                        ¨ On appeal
        CACE-17-013871
                                                                         FORT LAUDERDALE FL 33301              þ Concluded
        Case title                       Nature of case                  Court or agency's name and address    Status of case

7.9.    JOSE PACHECO VS YOUFIT.          CLASS ACTION                    UNITED STATES DISTRICT COURT          þ Pending
                                                                         NORTHERN DISTRICT OF TEXAS
        Case number                                                      501 WEST 10TH STREET                  ¨ On appeal
        3:20-CV-02984-D
                                                                         ROOM 310
                                                                         FORT WORTH TX 76102-3673
                                                                                                               ¨ Concluded
         Case title                       Nature of case                  Court or agency's name and address   Status of case

7.10.    L2 FUTURE CAPITAL LLC V. YOU     LANDLORD TENANT                 DISTRICT COURT 134TH JUDICIAL        þ Pending
         FIT LLC AND YOU FIT HEALTH                                       DISTRICT DALLAS COUNTY, TEXAS
         CLUBS, LLC                                                       600 COMMERCE ST.                     ¨ On appeal
         Case number
                                                                          STE 650
                                                                          DALLAS TX 75202
                                                                                                               ¨ Concluded
         DC-20-06804

         Case title                       Nature of case                  Court or agency's name and address   Status of case

7.11.    RPAI ARVADA, LLC V. YOUFIT       LANDLORD TENANT                 DISTRICT COURT, JEFFERSON            ¨ Pending
         LLC AND YOUFIT HEALTH                                            COUNTY, CO
         CLUBS, LLC                                                       100 JEFFERSON COUNTY PKWY            ¨ On appeal
         Case number
                                                                          GOLDEN CO 80401                      þ Concluded
         2020-CV-31191

         Case title                       Nature of case                  Court or agency's name and address   Status of case

7.12.    VISTA RIDGE RETAIL LLC, RCS-     LANDLORD TENANT                 442ND JUDICIAL DISTRICT COURT        þ Pending
         VISTA RIDGE (HG) LLC AND                                         DENTON COUNTY, TX
         LARC ASSET MANAGEMENT                                            1450 E MCKINNEY STREET               ¨ On appeal
         AND REALTY, INC. V. YOU FIT
         LLC
                                                                          4TH FLOOR
                                                                          DENTON TX 76209
                                                                                                               ¨ Concluded
         Case number
         19-3807-442

         Case title                       Nature of case                  Court or agency's name and address   Status of case

7.13.    WIGHTGIMPS, CLEDARNARD           EEOC CLAIMANT                   EEOC - MIAMI DISTRICT OFFICE         þ Pending
                                                                          MIAMI TOWER
         Case number                                                      100 SE 2ND STREET,                   ¨ On appeal
         _____________________________
                                                                          SUITE 1500
                                                                          MIAMI FL 33131
                                                                                                               ¨ Concluded




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 70
                        Case 20-12841-MFW             Doc 466      Filed 12/07/20       Page 82 of 103

Debtor    YouFit, LLC                                                                              Case number (if known) 20-12842

         Case title                       Nature of case                   Court or agency's name and address   Status of case

7.14.    W-PT ARVADA VII, L.L.C. V.       LANDLORD TENANT                  DISTRICT COURT, JEFFERSON            þ Pending
         YOUFIT, LLC AND YOUFIT                                            COUNTY, CO
         HEALTH CLUBS, LLC                                                 100 JEFFERSON COUNTY PKWY            ¨ On appeal
         Case number
                                                                           GOLDEN CO 80401                      ¨ Concluded
         2020CV031197




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 71
                            Case 20-12841-MFW                   Doc 466          Filed 12/07/20           Page 83 of 103

Debtor      YouFit, LLC                                                                                                Case number (if known) 20-12842




8. Assignments and receivership
       List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
       hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       þ None
         Custodian's name and address                     Description of the property                     Value

8.1.     ___________________________________              ___________________________________             $_________________________________
         ___________________________________
         ___________________________________              Case title                                      Court name and address
         ___________________________________
                                                          ___________________________________             ___________________________________
                                                                                                          ___________________________________
                                                          Case number                                     ___________________________________
                                                                                                          ___________________________________
                                                          ___________________________________
                                                          Date of order or assignment
                                                          ___________________________________




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 72
                         Case 20-12841-MFW              Doc 466        Filed 12/07/20           Page 84 of 103

Debtor     YouFit, LLC                                                                                   Case number (if known) 20-12842



 Part 4:     Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
   aggregate value of the gifts to that recipient is less than $1,000.
       þ None
        Recipient’s name and address                Description of the gifts or contributions      Dates given       Value

9.1.    _____________________________________       _____________________________________          ________________ $______________
        _____________________________________
        _____________________________________
        _____________________________________
        Recipient’s relationship to debtor
        _____________________________________




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                        Page 73
                         Case 20-12841-MFW             Doc 466         Filed 12/07/20          Page 85 of 103

Debtor     YouFit, LLC                                                                                      Case number (if known) 20-12842



 Part 5:     Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.
    þ None
         Description of the property lost and how   Amount of payments received for the loss          Date of loss      Value of property
         the loss occurred                                                                                              lost
                                                    If you have received payments to cover the
                                                    loss, for example, from insurance, government
                                                    compensation, or tort liability, list the total
                                                    received.
                                                    List unpaid claims on Official Form 106A/B
                                                    (Schedule A/B: Assets – Real and Personal
                                                    Property).
10.1.    _____________________________________      $___________________________________              _______________ $_____________




Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            Page 74
                         Case 20-12841-MFW                   Doc 466          Filed 12/07/20           Page 86 of 103

Debtor     YouFit, LLC                                                                                               Case number (if known) 20-12842



 Part 6:     Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before
    the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring,
    seeking bankruptcy relief, or filing a bankruptcy case.

    þ None
         Who was paid or who received the                 If not money, describe any property                Dates                Total amount or
         transfer?                                        transferred                                                             value

11.1.    _____________________________________            _____________________________________              _______________ $_____________
         Address
         _____________________________________
         _____________________________________
         _____________________________________
         _____________________________________
         Email or website address
         _____________________________________
         Who made the payment, if not debtor?
         _____________________________________
         _____________________________________
         _____________________________________
         _____________________________________




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of
    this case to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

    þ None
         Name of trust or device                          Describe any property transferred                  Dates transfers      Total amount or
                                                                                                             were made            value

12.1.    _____________________________________            _____________________________________              _______________ $_____________
         Trustee
         _____________________________________
         _____________________________________
         _____________________________________
         _____________________________________




13. Transfers not already listed on this statement
    List any transfers of money or other property—by sale, trade, or any other means—made by the debtor or a person acting on behalf of the
    debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
    financial affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this
    statement.

    ¨ None



Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      Page 75
                       Case 20-12841-MFW              Doc 466        Filed 12/07/20          Page 87 of 103

Debtor   YouFit, LLC                                                                                  Case number (if known) 20-12842

         Who received transfer?                     Description of property transferred or      Date transfer     Total amount or
                                                    payments received or debts paid in          was made          value
                                                    exchange

13.1.1   CR FITNESS HOLDINGS, LLC                   SELL MEMBERSHIP DRAFT                       6/23/2020         $_____________
         (DBA CRUNCH FITNESS)
         Address
         UNKNOWN
         UNKNOWN UNKNOWN UNKNOWN
         Relationship to debtor
         NONE

         Who received transfer?                     Description of property transferred or      Date transfer     Total amount or
                                                    payments received or debts paid in          was made          value
                                                    exchange

13.2.1   CRUNCH GYM 1, LLC                          SELL MEMBERSHIP DRAFT                       6/18/2020         $_____________
         Address
         UNKNOWN
         UNKNOWN UNKNOWN UNKNOWN
         Relationship to debtor
         NONE

         Who received transfer?                     Description of property transferred or      Date transfer     Total amount or
                                                    payments received or debts paid in          was made          value
                                                    exchange

13.3.1   CRUNCH GYM 1, LLC                          SELL MEMBERSHIP DRAFT                       6/12/2020         $_____________
         Address
         UNKNOWN
         UNKNOWN UNKNOWN UNKNOWN
         Relationship to debtor
         NONE

         Who received transfer?                     Description of property transferred or      Date transfer     Total amount or
                                                    payments received or debts paid in          was made          value
                                                    exchange

13.4.1   PRESTIGE FITNESS, LLC                      SELL MEMBERSHIP DRAFT                       5/7/2020          $_____________
         Address
         UNKNOWN
         UNKNOWN UNKNOWN UNKNOWN
         Relationship to debtor
         NONE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 76
                       Case 20-12841-MFW              Doc 466        Filed 12/07/20          Page 88 of 103

Debtor   YouFit, LLC                                                                                  Case number (if known) 20-12842

         Who received transfer?                     Description of property transferred or      Date transfer     Total amount or
                                                    payments received or debts paid in          was made          value
                                                    exchange

13.5.1   RACHAS INC.                                SELL MEMBERSHIP DRAFT                       2/27/2020         $_____________
         (DBA CHUZE FITNESS)
         Address
         650 E. 102ND AVE
         THORNTON CO 80229
         Relationship to debtor
         NONE


1
 DRAFT SALE AMOUNTS ARE NOT EXPLICITLY LISTED IN THE CONTRACT AS IT VARIES ACROSS THE PAYOUT PERIOD AND IS
TRANSACTED THORUGH THE BILLING SERVICE AS A REVENUE SHARE




Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 77
                         Case 20-12841-MFW                  Doc 466         Filed 12/07/20           Page 89 of 103

Debtor     YouFit, LLC                                                                                           Case number (if known) 20-12842



 Part 7:     Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

    ¨ Does not apply
         Address                                                                                   Dates of occupancy

14.1.    CLUB NO. 7769 - MIAMI MILLER DR CLUB                                                      From UNKNOWN To UNKNOWN
         10000 SW 56TH ST
         MIAMI FL 33165




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                Page 78
                         Case 20-12841-MFW                    Doc 466           Filed 12/07/20            Page 90 of 103

Debtor     YouFit, LLC                                                                                             Case number (if known) 20-12842



 Part 8:     Healthcare Bankruptcies

15. Healthcare bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    — diagnosing or treating injury, deformity, or disease, or
    — providing any surgical, psychiatric, drug treatment, or obstetric care?

    þ No. Go to Part 9.
    ¨ Yes. Fill in the information below.
         Facility name and address                 Nature of the business operation, including type of             If debtor provides meals and
                                                   services the debtor provides                                    housing, number of patients
                                                                                                                   in debtor’s care

15.1.    _______________________________           _______________________________________________                 __________________________
         _______________________________
         _______________________________           Location where patient records are maintained (if               How are records kept?
         _______________________________           different from facility address). If electronic, identify any
                                                   service provider                                                Check all that apply:

                                                   _______________________________________________                 ¨ Electronically
                                                   _______________________________________________
                                                   _______________________________________________
                                                                                                                   ¨ Paper
                                                   _______________________________________________




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   Page 79
                          Case 20-12841-MFW                 Doc 466          Filed 12/07/20    Page 91 of 103

Debtor     YouFit, LLC                                                                                    Case number (if known) 20-12842



 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?
    þ No
    ¨ Yes. State the nature of the information collected and retained. _______________________________________________________
             Does the debtor have a privacy policy about that information?

             ¨ No
             ¨ Yes


17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b)
    or other pension or profit-sharing plan made available by the debtor as an employee benefit?
    ¨ None. Go to Part 10.
    þ Yes. Fill in the information below.
    17.1. Does the debtor serve as plan administrator?

         ¨ No
         þ Yes. Fill in below.
           Name of plan                                                                  Employer identification number of the plan

           YOUFIT, LLC 401(K) PROFIT SHARING PLAN AND TRUST                            EIN: XX-XXXXXXX

         Has the plan been terminated?

         þ No
         ¨ Yes




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 80
                          Case 20-12841-MFW                    Doc 466          Filed 12/07/20            Page 92 of 103

Debtor    YouFit, LLC                                                                                                  Case number (if known) 20-12842



 Part 10: Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit,
    closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage
    houses, cooperatives, associations, and other financial institutions.

    þ None
         Financial institution name and             Last 4 digits of account      Type of account                Date account          Last balance
         address                                    number                                                       was closed, sold,     before closing
                                                                                                                 moved, or             or transfer
                                                                                                                 transferred

18.1.    _______________________________            XXX-__________                ¨ Checking                     _______________ $____________
         _______________________________
         _______________________________                                          ¨ Savings
         _______________________________                                          ¨ Money market
                                                                                  ¨ Brokerage
                                                                                  ¨ Other ____________


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
    filing this case.

    þ None
         Depository institution name and           Name and address of anyone with            Description of the contents              Does debtor
         address                                   access to it                                                                        still have it?

19.1.    ______________________________            ______________________________             _____________________________            ¨ No
         ______________________________            ______________________________
         ______________________________            ______________________________                                                      ¨ Yes
         ______________________________            ______________________________




20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
    building in which the debtor does business.

    þ None
         Depository institution name and           Name and address of anyone with            Description of the contents              Does debtor
         address                                   access to it                                                                        still have it?

20.1.    ______________________________            ______________________________             _____________________________            ¨ No
         ______________________________            ______________________________
         ______________________________            ______________________________                                                      ¨ Yes
         ______________________________            ______________________________




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            Page 81
                         Case 20-12841-MFW                   Doc 466         Filed 12/07/20            Page 93 of 103

Debtor    YouFit, LLC                                                                                              Case number (if known) 20-12842



 Part 11: Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in
    trust. Do not list leased or rented property.

    þ None
         Owner’s name and address                         Location of the property            Description of the property         Value

21.1.    _____________________________________            __________________________ __________________________ $_____________
         _____________________________________
         _____________________________________
         _____________________________________




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 82
                            Case 20-12841-MFW                    Doc 466         Filed 12/07/20            Page 94 of 103

Debtor      YouFit, LLC                                                                                                 Case number (if known) 20-12842



    Part 12: Details About Environmental Information

For the purpose of Part 12, the following definitions apply:
■     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material,
      regardless of the medium affected (air, land, water, or any other medium).
■     Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
      formerly owned, operated, or utilized.
■     Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or
      a similarly harmful substance.
Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include
    settlements and orders.
      þ No
      ¨ Yes. Provide details below.
          Case title                                  Court or agency name and address            Nature of the case                   Status of case

22.1.     _______________________________             _______________________________             __________________________           ¨ Pending
                                                      _______________________________
          Case number                                 _______________________________                                                  ¨ On appeal
          _______________________________
                                                      _______________________________                                                  ¨ Concluded


23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in
    violation of an environmental law?
      þ No
      ¨ Yes. Provide details below.
          Site name and address                       Governmental unit name and                  Environmental law, if known          Date of notice
                                                      address

23.1.     _______________________________             _______________________________             __________________________ _______________
          _______________________________             _______________________________
          _______________________________             _______________________________
          _______________________________             _______________________________




24. Has the debtor notified any governmental unit of any release of hazardous material?
      þ No
      ¨ Yes. Provide details below.
          Site name and address                       Governmental unit name and                  Environmental law, if known          Date of notice
                                                      address

24.1.     _______________________________             _______________________________             __________________________ _______________
          _______________________________             _______________________________
          _______________________________             _______________________________
          _______________________________             _______________________________




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          Page 83
                         Case 20-12841-MFW                  Doc 466          Filed 12/07/20          Page 95 of 103

Debtor    YouFit, LLC                                                                                             Case number (if known) 20-12842



 Part 13: Details About the Debtor’s Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
    case. Include this information even if already listed in the Schedules.

    ¨ None
         Business name and address                    Describe the nature of the business           Employer Identification number
                                                                                                    Do not include Social Security number or ITIN.

25.1.    YF ALLEGHENY, LLC                            GYM FACILITIES                                EIN: XX-XXXXXXX
         1350 E. NEWPORT CENTER DR
         SUITE 110                                                                                  Dates business existed
         DEERFIELD BEACH FL 33442
                                                                                                    From 6/2/2016 To Present

         Business name and address                    Describe the nature of the business           Employer Identification number
                                                                                                    Do not include Social Security number or ITIN.

25.2.    YF DANIA POINTE LLC                          GYM FACILITIES                                EIN: XX-XXXXXXX
         1350 E. NEWPORT CENTER DR
         SUITE 110                                                                                  Dates business existed
         DEERFIELD BEACH FL 33442
                                                                                                    From 6/21/2017 To Present

         Business name and address                    Describe the nature of the business           Employer Identification number
                                                                                                    Do not include Social Security number or ITIN.

25.3.    YF FLAGLER LLC                               GYM FACILITIES                                EIN: XX-XXXXXXX
         1350 E. NEWPORT CENTER DR
         SUITE 110                                                                                  Dates business existed
         DEERFIELD BEACH FL 33442
                                                                                                    From 7/26/2018 To Present

         Business name and address                    Describe the nature of the business           Employer Identification number
                                                                                                    Do not include Social Security number or ITIN.

25.4.    YF GERMANTOWN, LLC                           GYM FACILITIES                                EIN: XX-XXXXXXX
         1350 E. NEWPORT CENTER DR
         SUITE 110                                                                                  Dates business existed
         DEERFIELD BEACH FL 33442
                                                                                                    From 8/2/2013 To Present

         Business name and address                    Describe the nature of the business           Employer Identification number
                                                                                                    Do not include Social Security number or ITIN.

25.5.    YF HIALEAH-OKEECHOBEE RD., LLC               GYM FACILITIES                                EIN: XX-XXXXXXX
         1350 E. NEWPORT CENTER DR
         SUITE 110                                                                                  Dates business existed
         DEERFIELD BEACH FL 33442
                                                                                                    From 4/30/2018 To Present

         Business name and address                    Describe the nature of the business           Employer Identification number
                                                                                                    Do not include Social Security number or ITIN.

25.6.    YF KILLIAN, LLC                              GYM FACILITIES                                EIN: XX-XXXXXXX
         1350 E. NEWPORT CENTER DR
         SUITE 110                                                                                  Dates business existed
         DEERFIELD BEACH FL 33442
                                                                                                    From 11/23/2015 To Present

         Business name and address                    Describe the nature of the business           Employer Identification number
                                                                                                    Do not include Social Security number or ITIN.

25.7.    YF LARGO PLAZA LLC                           GYM FACILITIES                                EIN: XX-XXXXXXX
         1350 E. NEWPORT CENTER DR
         SUITE 110                                                                                  Dates business existed
         DEERFIELD BEACH FL 33442
                                                                                                    From 11/16/2016 To Present




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 84
                        Case 20-12841-MFW           Doc 466       Filed 12/07/20       Page 96 of 103

Debtor    YouFit, LLC                                                                              Case number (if known) 20-12842

         Business name and address            Describe the nature of the business    Employer Identification number
                                                                                     Do not include Social Security number or ITIN.

25.8.    YF LAUDERHILL, LLC                   GYM FACILITIES                         EIN: XX-XXXXXXX
         1350 E. NEWPORT CENTER DR
         SUITE 110                                                                   Dates business existed
         DEERFIELD BEACH FL 33442
                                                                                     From 12/6/2018 To Present

         Business name and address            Describe the nature of the business    Employer Identification number
                                                                                     Do not include Social Security number or ITIN.

25.9.    YF LOCH RAVEN LLC                    GYM FACILITIES                         EIN: XX-XXXXXXX
         1350 E. NEWPORT CENTER DR
         SUITE 110                                                                   Dates business existed
         DEERFIELD BEACH FL 33442
                                                                                     From 9/26/2017 To Present

         Business name and address             Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or
                                                                                      ITIN.

25.10.   YF MIAMI 110TH LLC                    GYM FACILITIES                         EIN: XX-XXXXXXX
         1350 E. NEWPORT CENTER DR
         SUITE 110                                                                    Dates business existed
         DEERFIELD BEACH FL 33442
                                                                                      From 12/17/2018 To Present

         Business name and address             Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or
                                                                                      ITIN.

25.11.   YF MIAMI GARDENS, LLC                 GYM FACILITIES                         EIN: XX-XXXXXXX
         1350 E. NEWPORT CENTER DR
         SUITE 110                                                                    Dates business existed
         DEERFIELD BEACH FL 33442
                                                                                      From 4/5/2016 To Present

         Business name and address             Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or
                                                                                      ITIN.

25.12.   YF MOUNT CLARE, LLC                   GYM FACILITIES                         EIN: XX-XXXXXXX
         1350 E. NEWPORT CENTER DR
         SUITE 110                                                                    Dates business existed
         DEERFIELD BEACH FL 33442
                                                                                      From 4/1/2015 To Present

         Business name and address             Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or
                                                                                      ITIN.

25.13.   YF NORTH LAUDERDALE, LLC              GYM FACILITIES                         EIN: XX-XXXXXXX
         1350 E. NEWPORT CENTER DR
         SUITE 110                                                                    Dates business existed
         DEERFIELD BEACH FL 33442
                                                                                      From 1/25/2016 To Present

         Business name and address             Describe the nature of the business    Employer Identification number
                                                                                      Do not include Social Security number or
                                                                                      ITIN.

25.14.   YF OAK HILL, LLC                      GYM FACILITIES                         EIN: XX-XXXXXXX
         1350 E. NEWPORT CENTER DR
         SUITE 110                                                                    Dates business existed
         DEERFIELD BEACH FL 33442
                                                                                      From 4/17/2015 To Present




Official Form 207           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 85
                       Case 20-12841-MFW           Doc 466       Filed 12/07/20       Page 97 of 103

Debtor   YouFit, LLC                                                                              Case number (if known) 20-12842

         Business name and address            Describe the nature of the business    Employer Identification number
                                                                                     Do not include Social Security number or
                                                                                     ITIN.

25.15.   YF PALM BAY, LLC                     GYM FACILITIES                         EIN: XX-XXXXXXX
         1350 E. NEWPORT CENTER DR
         SUITE 110                                                                   Dates business existed
         DEERFIELD BEACH FL 33442
                                                                                     From 3/28/2013 To Present

         Business name and address            Describe the nature of the business    Employer Identification number
                                                                                     Do not include Social Security number or
                                                                                     ITIN.

25.16.   YF PARADISE SQUARE LLC               GYM FACILITIES                         EIN: XX-XXXXXXX
         1350 E. NEWPORT CENTER DR
         SUITE 110                                                                   Dates business existed
         DEERFIELD BEACH FL 33442
                                                                                     From 10/10/2018 To Present

         Business name and address            Describe the nature of the business    Employer Identification number
                                                                                     Do not include Social Security number or
                                                                                     ITIN.

25.17.   YF PORT CHARLOTTE, LLC               GYM FACILITIES                         EIN: XX-XXXXXXX
         1350 E. NEWPORT CENTER DR
         SUITE 110                                                                   Dates business existed
         DEERFIELD BEACH FL 33442
                                                                                     From 7/16/2010 To Present

         Business name and address            Describe the nature of the business    Employer Identification number
                                                                                     Do not include Social Security number or
                                                                                     ITIN.

25.18.   YF RHODE ISLAND, LLC                 GYM FACILITIES                         EIN: XX-XXXXXXX
         1350 E. NEWPORT CENTER DR
         SUITE 110                                                                   Dates business existed
         DEERFIELD BEACH FL 33442
                                                                                     From 12/5/2014 To Present

         Business name and address            Describe the nature of the business    Employer Identification number
                                                                                     Do not include Social Security number or
                                                                                     ITIN.

25.19.   YF RIVER LANDING, LLC                GYM FACILITIES                         EIN: XX-XXXXXXX
         1350 E. NEWPORT CENTER DR
         SUITE 110                                                                   Dates business existed
         DEERFIELD BEACH FL 33442
                                                                                     From 6/7/2016 To Present

         Business name and address            Describe the nature of the business    Employer Identification number
                                                                                     Do not include Social Security number or
                                                                                     ITIN.

25.20.   YF SHELBY, LLC                       GYM FACILITIES                         EIN: XX-XXXXXXX
         1350 E. NEWPORT CENTER DR
         SUITE 110                                                                   Dates business existed
         DEERFIELD BEACH FL 33442
                                                                                     From 8/9/2013 To Present

         Business name and address            Describe the nature of the business    Employer Identification number
                                                                                     Do not include Social Security number or
                                                                                     ITIN.

25.21.   YF TAMARAC LLC                       GYM FACILITIES                         EIN: XX-XXXXXXX
         1350 E. NEWPORT CENTER DR
         SUITE 110                                                                   Dates business existed
         DEERFIELD BEACH FL 33442
                                                                                     From 6/21/2017 To Present




Official Form 207          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 86
                       Case 20-12841-MFW           Doc 466       Filed 12/07/20       Page 98 of 103

Debtor   YouFit, LLC                                                                              Case number (if known) 20-12842

         Business name and address            Describe the nature of the business    Employer Identification number
                                                                                     Do not include Social Security number or
                                                                                     ITIN.

25.22.   YF UNIVERSITY VILLAGE, LLC           GYM FACILITIES                         EIN: XX-XXXXXXX
         1350 E. NEWPORT CENTER DR
         SUITE 110                                                                   Dates business existed
         DEERFIELD BEACH FL 33442
                                                                                     From 12/24/2018 To Present

         Business name and address            Describe the nature of the business    Employer Identification number
                                                                                     Do not include Social Security number or
                                                                                     ITIN.

25.23.   YF WEST COBB, LLC                    GYM FACILITIES                         EIN: XX-XXXXXXX
         1350 E. NEWPORT CENTER DR
         SUITE 110                                                                   Dates business existed
         DEERFIELD BEACH FL 33442
                                                                                     From 10/4/2019 To Present

         Business name and address            Describe the nature of the business    Employer Identification number
                                                                                     Do not include Social Security number or
                                                                                     ITIN.

25.24.   YOU FIT CRYOSKIN, LLC                GYM FACILITIES                         EIN: XX-XXXXXXX
         1350 E. NEWPORT CENTER DR
         SUITE 110                                                                   Dates business existed
         DEERFIELD BEACH FL 33442
                                                                                     From 5/30/2018 To Present

         Business name and address            Describe the nature of the business    Employer Identification number
                                                                                     Do not include Social Security number or
                                                                                     ITIN.

25.25.   YOU FIT FIVE, LLC                    GYM FACILITIES                         EIN: XX-XXXXXXX
         1350 E. NEWPORT CENTER DR
         SUITE 110                                                                   Dates business existed
         DEERFIELD BEACH FL 33442
                                                                                     From 7/21/2009 To Present

         Business name and address            Describe the nature of the business    Employer Identification number
                                                                                     Do not include Social Security number or
                                                                                     ITIN.

25.26.   YOU FIT SIX, LLC                     GYM FACILITIES                         EIN: XX-XXXXXXX
         1350 E. NEWPORT CENTER DR
         SUITE 110                                                                   Dates business existed
         DEERFIELD BEACH FL 33442
                                                                                     From 8/10/2009 To Present

         Business name and address            Describe the nature of the business    Employer Identification number
                                                                                     Do not include Social Security number or
                                                                                     ITIN.

25.27.   YOU FIT SPA, LLC                     GYM FACILITIES                         EIN: XX-XXXXXXX
         1350 E. NEWPORT CENTER DR
         SUITE 110                                                                   Dates business existed
         DEERFIELD BEACH FL 33442
                                                                                     From 5/30/2018 To Present

         Business name and address            Describe the nature of the business    Employer Identification number
                                                                                     Do not include Social Security number or
                                                                                     ITIN.

25.28.   YOU FIT-ONE, LLC                     GYM FACILITIES                         EIN: XX-XXXXXXX
         1350 E. NEWPORT CENTER DR
         SUITE 110                                                                   Dates business existed
         DEERFIELD BEACH FL 33442
                                                                                     From 5/10/2007 To Present




Official Form 207          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 87
                         Case 20-12841-MFW                   Doc 466          Filed 12/07/20           Page 99 of 103

Debtor    YouFit, LLC                                                                                              Case number (if known) 20-12842

         Business name and address                     Describe the nature of the business            Employer Identification number
                                                                                                      Do not include Social Security number or
                                                                                                      ITIN.

25.29.   YOU FIT-THREE, LLC                            GYM FACILITIES                                 EIN: XX-XXXXXXX
         1350 E. NEWPORT CENTER DR
         SUITE 110                                                                                    Dates business existed
         DEERFIELD BEACH FL 33442
                                                                                                      From 1/26/2009 To Present

         Business name and address                     Describe the nature of the business            Employer Identification number
                                                                                                      Do not include Social Security number or
                                                                                                      ITIN.

25.30.   YOU FIT-TWO, LLC                              GYM FACILITIES                                 EIN: XX-XXXXXXX
         1350 E. NEWPORT CENTER DR
         SUITE 110                                                                                    Dates business existed
         DEERFIELD BEACH FL 33442
                                                                                                      From 5/2/2008 To Present




26. Books, records, and financial statements
26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.

    ¨ None
         Name and address                                                                             Dates of service

26a.1.   BEATRIZ BERMUDEZ                                                                             From 09/2017 To Present
         1350 E NEWPORT CENTER DR
         SUITE 110
         DEERFIELD BEACH FL 33442

         Name and address                                                                             Dates of service

26a.2.   DAVID MAYER                                                                                  From 02/2016 To Present
         1350 E. NEWPORT CENTER DR
         SUITE 110
         DEERFIELD BEACH FL 33442

26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
within 2 years before filing this case.

    þ None
         Name and address                                                                             Dates of service

26b.1.   ____________________________________________________________________                         From ______________ To ______________
         ____________________________________________________________________
         ____________________________________________________________________
         ____________________________________________________________________




26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

    ¨ None
         Name and address                                                                             If any books of account and records are
                                                                                                      unavailable, explain why

26c.1.   BEATRIZ BERMUDEZ                                                                             ____________________________________
         1350 E NEWPORT CENTER DR
         SUITE 110
         DEERFIELD BEACH FL 33442




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    Page 88
                         Case 20-12841-MFW                     Doc 466        Filed 12/07/20            Page 100 of 103

Debtor    YouFit, LLC                                                                                                 Case number (if known) 20-12842

          Name and address                                                                              If any books of account and records are
                                                                                                        unavailable, explain why

26c.2.    DAVID MAYER                                                                                   ____________________________________
          1350 E NEWPORT CENTER DR
          SUITE 110
          DEERFIELD BEACH FL 33442




26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
statement within 2 years before filing this case.

    ¨ None
          Name and address

26d.1.    SEE, GLOBAL NOTES




27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

    þ No
    ¨ Yes. Give the details about the two most recent inventories.
         Name of the person who supervised the taking of the inventory                   Date of inventory     The dollar amount and basis (cost,
                                                                                                               market, or other basis) of each
                                                                                                               inventory

27.1.    __________________________________________________________                      _______________ $_____________________________
         Name and address of the person who has possession of inventory
         records
         __________________________________________________________
         __________________________________________________________
         __________________________________________________________
         __________________________________________________________




28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling
    shareholders, or other people in control of the debtor at the time of the filing of this case.
         Name and address                           Position                                Nature of any interest                % of interest, if any

28.1.    PAMELA CORRIE                              MANAGER                                 NONE                                  NONE
         1350 E. NEWPORT CENTER DR
         SUITE 110
         DEERFIELD BEACH FL 33442

         Name and address                           Position                                Nature of any interest                % of interest, if any

28.2.    YOUFIT HEALTH CLUBS, LLC                   MANAGING MEMBER                         MEMBERSHIP INTEREST                   100.00%
         1350 E. NEWPORT CENTER DR
         SUITE 110
         DEERFIELD BEACH FL 33442




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            Page 89
                        Case 20-12841-MFW                   Doc 466          Filed 12/07/20           Page 101 of 103

Debtor    YouFit, LLC                                                                                               Case number (if known) 20-12842




29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general
    partners, members in control of the debtor, or shareholders in control of the debtor who no longer hold these
    positions?
    þ No
    ¨ Yes. Identify below.
         Name and address                   Position                            Nature of any interest              Period during which position
                                                                                                                    or interest was held

29.1.    __________________________ __________________________ __________________________ From _________ To _________
         __________________________
         __________________________
         __________________________




30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
    bonuses, loans, credits on loans, stock redemptions, and options exercised?

    ¨ No
    þ Yes. Identify below
         Name and address of recipient             Amount of             Description of property Dates                    Reason for providing
                                                   money or value                                                         the value
                                                   of property

30.1.    SEE, RESPONSE AT PART 2, NO. 4,           $_____________        ____________________ _______________ ____________________
         INSIDER PAYMENTS WITHIN 1 -
         YEAR
         Relationship to debtor
         _______________________________




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
    þ No
    ¨ Yes. Identify below
         Name of the parent corporation                                                Employer Identification number of the parent
                                                                                       corporation

31.1.    __________________________________________________________                    EIN: __ __-__ __ __ __ __ __ __
         __________________________________________________________
         __________________________________________________________
         __________________________________________________________




32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension
    fund?
    þ No
    ¨ Yes. Identify below


Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 90
                        Case 20-12841-MFW           Doc 466       Filed 12/07/20       Page 102 of 103

Debtor    YouFit, LLC                                                                               Case number (if known) 20-12842

         Name of the pension fund                                         Employer Identification number of the pension fund

32.1.    __________________________________________________________       EIN: __ __-__ __ __ __ __ __ __
         __________________________________________________________
         __________________________________________________________
         __________________________________________________________




Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 91
                         Case 20-12841-MFW                   Doc 466                Filed 12/07/20                         Page 103 of 103

Debtor     YouFit, LLC                                                                                                             Case number (if known) 20-12842



 Part 14: Signature and Declaration

    WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud
    in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
    18 U.S.C. §§ 152, 1341, 1519, and 3571.

    I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information
    is true and correct.

    I declare under penalty of perjury that the foregoing is true and correct.




         Executed on    12/7/2020
                        MM/DD/YYYY                              û      /s/ Brian Gleason
                                                                     ______________________________________________________________
                                                                     Signature of individual signing on behalf of debtor


                                                                     Brian Gleason
                                                                     Printed name


                                                                     Chief Restructuring Officer
                                                                     Position or relationship to debtor




Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?

    þ No
    ¨ Yes




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                 Page 92
